--------------------------------------------------------------------------------

EXHIBIT 10.1




AMENDMENT NO. 7 TO CREDIT AGREEMENT, AMENDMENT NO. 1 TO SECURITY AGREEMENT AND
AMENDMENT NO. 1 TO GUARANTY
This Amendment No. 7 to Credit Agreement, Amendment No. 1 to Security Agreement
and Amendment No. 1 to Guaranty dated as of March 7, 2014, (this "Amendment"),
is entered into by CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the
"Borrower"), the Subsidiaries of the Borrower party hereto, the lenders party to
the Credit Agreement described below, and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"), Swing Line
Lender and L/C Issuer.
INTRODUCTION
Reference is made to (a) the Credit Agreement dated as of April 26, 2011 (as
modified from time to time, the "Credit Agreement"), among the Borrower, the
lenders from time to time party thereto (collectively, the "Lenders" and
individually, a "Lender") and the Administrative Agent, (b) the Security
Agreement dated as of April 26, 2011 (as modified from time to time, the
"Security Agreement"), among the Borrower and the Subsidiaries of the Borrower
party thereto in favor of the Administrative Agent, and (c) the Guaranty dated
as of April 26, 2011 (as modified from time to time, the "Guaranty"), made by
the Subsidiaries of the Borrower party thereto in favor of the Beneficiaries
defined therein and the Administrative Agent.
The Borrower, the Lenders and the Administrative Agent have agreed to make
certain amendments to the Credit Agreement, Security Agreement and Guaranty as
set forth herein.
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
Section 1.                          Definitions; References.  Unless otherwise
defined in this Amendment, each term used in this Amendment that is defined in
the Credit Agreement, as amended hereby, has the meaning assigned to such term
in the Credit Agreement, as amended hereby.
 
Section 2.                          Amendment to Credit Agreement.  The Credit
Agreement, its Exhibit A (Form of Loan Notice), its Exhibit B (Form of Swing
Line Loan Notice) and its Exhibit D (Form of Compliance Certificate) are hereby
amended as set forth in Annex A attached hereto.
 
Section 3.                          Amendment to Security Agreement. Section 1.3
of the Security Agreement is hereby amended by inserting the following sentence
at the end of the definition of "Secured Obligations":
 
; provided that the "Secured Obligations" shall exclude any Excluded Swap
Obligations.

--------------------------------------------------------------------------------

Section 4.                          Amendments to Guaranty.
 
(a)            Section 1 of the Guaranty is hereby amended by replacing the
first sentence thereof in its entirety with the following:
 
Each Guarantor hereby absolutely and unconditionally guarantees, as a guaranty
of payment and not as a guaranty of collection, prompt payment when due, whether
at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, owing by the Borrower or any other Loan
Party to the Administrative Agent, the Lenders, the L/C Issuers, Swing Line
Lender, Hedge Banks, and Cash Management Banks (as each such term is defined in
the Credit Agreement and collectively referred to herein as the "Beneficiaries")
arising under, pursuant to, or in connection with, that certain Credit Agreement
dated as of April 26, 2011 (as amended, amended and restated, supplemented,
extended, or otherwise modified from time to time, the "Credit Agreement", the
defined terms of which are used herein unless otherwise defined herein) among
the Borrower, Bank of America, N.A., as Administrative Agent, and the lenders
party thereto from time to time (the "Lenders"), or under any Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and, as provided in the Loan Documents, all costs,
attorneys' fees and expenses incurred by Administrative Agent or any Beneficiary
in connection with the collection or enforcement thereof), and whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (collectively, the "Guaranteed
Obligations"); provided that the Guaranteed Obligations shall exclude any
Excluded Swap Obligations.
(b)            The existing Section 21 in the Guaranty is hereby re-numbered as
Section 22, and a new Section 21 is hereby added to the Guaranty immediately
following the existing Section 20:
 
Keepwell.  Each Guarantor that is a Qualified ECP Guarantor at the time the
Guarantee by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor's obligations and
undertakings under this Section 21 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a "keepwell, support, or other agreement"
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

--------------------------------------------------------------------------------

Section 5.                          Representations and Warranties.  The
Borrower represents and warrants that (a) the execution, delivery, and
performance of this Amendment by each Loan Party are within the corporate or
equivalent power and authority of such Loan Party and have been duly authorized
by all necessary corporate or other organizational action, (b) this Amendment
and the Credit Agreement, as amended hereby, constitute legal, valid, and
binding obligations of each Loan Party that is a party hereto or thereto,
enforceable against such Loan Party in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws of general applicability affecting
the enforcement of creditors' rights and the application of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or law); (c) the representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date; (d) no Default or Event of Default exists under the Loan
Documents; and (e) the Liens under the Security Documents are valid and
subsisting.
 
Section 6.                          Effect on Loan Documents.  Except as amended
hereby, the Credit Agreement, Security Agreement, Guaranty and all other Loan
Documents remain in full force and effect as originally executed.  Nothing
herein shall act as a waiver of any of the Administrative Agent's or any
Lender's rights under the Loan Documents as amended, including the waiver of any
default or event of default, however denominated.  The Borrower acknowledges and
agrees that this Amendment shall in no manner impair or affect the validity or
enforceability of the Credit Agreement, Security Agreement or Guaranty.  This
Amendment is a Loan Document for the purposes of the provisions of the other
Loan Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Amendment may be a default or event of
default under the other Loan Documents.
 
Section 7.                          Effectiveness.  This Amendment shall become
effective, and the Credit Agreement, Security Agreement and Guaranty shall be
amended as provided for herein, upon the satisfaction of the following
conditions:
 
(a)            the Administrative Agent (or its counsel) shall have received
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Subsidiary Guarantor, and by the Required Lenders whose
consent is required to effect the amendments and consents contemplated hereby
(the date on which the Administrative Agent (or its counsel) has received all of
such counterparts being referred to herein as the "Execution Date"); and
 
(b)            the Administrative Agent (or its counsel) shall have received
each of the items listed on the Closing Documents List attached hereto as Annex
B, each in form and substance reasonably acceptable to the Administrative Agent
and, where applicable, duly executed and delivered by a duly authorized officer
of each applicable Loan Party.

--------------------------------------------------------------------------------

 
Section 8.                          Reaffirmation of Subsidiary Guaranty and
Security Documents.  By its signature hereto, each Subsidiary Guarantor
represents and warrants that (a) such Subsidiary Guarantor has no defense to the
enforcement of the Subsidiary Guaranty, and that according to its terms the
Subsidiary Guaranty will continue in full force and effect to guaranty the
Borrower's obligations under the Credit Agreement and the other amounts
described in the Subsidiary Guaranty following the execution of this Amendment
and (b) the Liens created under the Security Documents to which such Subsidiary
Guarantor is a party are valid and subsisting and will continue in full force
and effect to secure the Borrower's obligations under the Credit Agreement and
the other amounts described in such Security Documents following the execution
of this Amendment.
 
Section 9.                          Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 10.                     Miscellaneous.  The miscellaneous provisions set
forth in Article X of the Credit Agreement apply to this Amendment.  This
Amendment may be signed in any number of counterparts, each of which shall be an
original, and may be executed and delivered electronically and by telecopier.
 
Section 11.                    ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
[Signature pages follow.]

--------------------------------------------------------------------------------

EXECUTED as of the first date above written.
CAL DIVE INTERNATIONAL, INC.
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
CAL DIVE OFFSHORE CONTRACTORS, INC., a Delaware corporation
AFFILIATED MARINE CONTRACTORS, INC., a Delaware corporation
FLEET PIPELINE SERVICES, INC., a Delaware corporation
GULF OFFSHORE CONSTRUCTION, INC., a Delaware corporation
CDI RENEWABLES, LLC, a Delaware limited liability company
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
/s/ Don B. Pinzon
Name:
Don B. Pinzon
Title:
Vice President
 
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
 
By:
/s/ John Schuessler
Name:
John Schuessler
Title:
Senior Vice President
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and Lender
 
By:
/s/ Trent Brendon
Name:
Trent Brendon
Title:
Vice President
 
BNP PARIBAS, as Co-Syndication Agent and Lender
 
By:
/s/ Louis-Valentin Neaud
Name:
Louis-Valentin Neaud
Title:
Director
 
By:
/s/ Eric Dulcire
Name:
Eric Dulcire
Title:
Director
 
DNB NOR BANK ASA, as Co-Documentation Agent and Lender
 
By:
/s/ Florianne Robin
Name:
Florianne Robin
Title:
First Vice President
 
By:
/s/ Kjell Tore Egge
Name:
Kjell Tore Egge
Title:
Senior Vice President
 
NATIXIS, as Co-Documentation Agent and Lender
 
By:
/s/ Kenyatta Gibbs
Name:
Kenyatta Gibbs
Title:
Director
 
By:
/s/ Stuart Murray
Name:
Stuart Murray
Title:
Managing Director
 
THE BANK OF NOVA SCOTIA, as a Lender
 
By:
/s/ John Frazell
Name:
John Frazell
Title:
Director
 
SCOTIABANC INC., as a Lender
 
By:
/s/ J.F. Todd
Name:
J.F. Todd
Title:
Managing Director
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Peter Hart
Name:
Peter Hart
Title:
Vice President
 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Brian Duncan
Name:
Brian Duncan
Title:
Senior Vice President
 
CAPITAL ONE, N.A., as a Lender
 
By:
/s/ Don Backer
Name:
Don Backer
Title:
SVP
 
COMPASS BANK, as a Lender
 
By:
/s/ Claude R. Markham
Name:
Claude R. Markham
Title:
Vice President

Signature Page to Amendment No. 7 to Credit Agreement,
Amendment No. 1 to Security Agreement and Amendment No. 1 to Guaranty

--------------------------------------------------------------------------------

ANNEX A
CREDIT AGREEMENT
Dated as of April 26, 2011
among
CAL DIVE INTERNATIONAL, INC.,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
WELLS FARGO BANK, N.A.
and
BNP PARIBAS,
as Co-Syndication Agents,
DNB NOR BANK, ASA
and
NATIXIS, NEW YORK BRANCH,
as Co-Documentation Agents,
The Other Lenders Party Hereto, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
and
BNP PARIBAS,
as Co-Lead Arrangers and Co-Book Managers



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
 
 
 
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
34
1.03
Accounting Terms
34
1.04
Rounding
35
1.05
Times of Day
35
1.06
Letter of Credit Amounts
35
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
36
2.01
Loans
36
2.02
Borrowings, Conversions and Continuations of Loans
36
2.03
Letters of Credit
38
2.04
Swing Line Loans
47
2.05
Optional Prepayments
50
2.06
Mandatory Prepayments
51
2.07
Termination or Reduction of Commitments
54
2.08
Repayment of Loans
55
2.09
Interest
56
2.10
Fees
56
2.11
Computation of Interest and Fees
57
2.12
Evidence of Debt
58
2.13
Payments Generally; Administrative Agent's Clawback
59
2.14
Sharing of Payments by Lenders
60
2.15
Reserved
62
2.16
Cash Collateral
62
2.17
Defaulting Lenders
63
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
65
3.01
Taxes
65
3.02
Illegality
68
3.03
Inability to Determine Rates
68
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
69
3.05
Compensation for Losses
71
3.06
Mitigation Obligations; Replacement of Lenders
71
3.07
Survival
72
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
72
4.01
Conditions of Initial Credit Extension
72
4.02
Conditions to all Credit Extensions
75
ARTICLE V
REPRESENTATIONS AND WARRANTIES
76
5.01
Existence, Qualification and Power
76
5.02
Authorization; No Contravention
76
5.03
Governmental Authorization; Other Consents
76
5.04
Binding Effect
77
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
77
5.06
Litigation
78
5.07
No Default
78
5.08
Ownership of Property; Liens
78
5.09
Environmental Compliance
78
5.10
Insurance
79
5.11
Taxes
79
5.12
ERISA Compliance
79
5.13
Subsidiaries; Equity Interests
80
5.14
Margin Regulations; Investment Company Act
80
5.15
Disclosure
80
5.16
Compliance with Laws
81
5.17
Taxpayer Identification Number
81
5.18
Intellectual Property; Licenses, Etc
81
5.19
Intentionally Left Blank
81
5.20
Solvency
81
5.21
Off-Balance Sheet Liabilities
81
5.22
Casualty, Etc
82
5.23
OFAC
82
ARTICLE VI
AFFIRMATIVE COVENANTS
82
6.01
Financial Statements
82
6.02
Certificates; Other Information
83
6.03
Notices
85
6.04
Payment of Obligations
86
6.05
Preservation of Existence, Etc
86
6.06
Maintenance of Properties
86
6.07
Maintenance of Insurance
86
6.08
Compliance with Laws
87
6.09
Books and Records
87
6.10
Inspection Rights
87
6.11
Use of Proceeds
87
6.12
Material Contracts
87
6.13
Collateral; etc
87
6.14
Governmental Authorizations
89
6.15
Compliance with Environmental Laws
89
6.16
Further Assurances
90
ARTICLE VII
NEGATIVE COVENANTS
90
7.01
Liens
90
7.02
Investments
93
7.03
Indebtedness
94
7.04
Fundamental Changes
98
7.05
Dispositions
98
7.06
Restricted Payments
100
7.07
Change in Nature of Business
101
7.08
Transactions with Affiliates
101
7.09
Burdensome Agreements
101
7.10
Use of Proceeds
102
7.11
Financial Covenants
102
7.12
Capital Expenditures
103
7.13
Amendment of Organizational Documents and Second Lien Loan Documents
103
7.14
Accounting Changes
103
7.15
Prepayments, Etc
103
7.16
Partnerships, Etc
104
7.17
Off-Balance Sheet Liabilities
104
7.18
Sanctions
104
7.19
Additional Liens
104
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
104
8.01
Events of Default
104
8.02
Remedies Upon Event of Default
107
8.03
Application of Funds
107
ARTICLE IX
ADMINISTRATIVE AGENT
109
9.01
Appointment and Authority
109
9.02
Rights as a Lender
109
9.03
Exculpatory Provisions
109
9.04
Reliance by Administrative Agent
110
9.05
Delegation of Duties
111
9.06
Resignation of Administrative Agent
111
9.07
Non-Reliance on Administrative Agent and Other Lenders
112
9.08
No Other Duties, Etc
112
9.09
Administrative Agent May File Proofs of Claim
112
9.10
Collateral and Guaranty Matters
113
ARTICLE X
MISCELLANEOUS
114
10.01
Amendments, Etc
114
10.02
Notices; Effectiveness; Electronic Communication
116
10.03
No Waiver; Cumulative Remedies
118
10.04
Expenses; Indemnity; Damage Waiver
118
10.05
Payments Set Aside
120
10.06
Successors and Assigns
121
10.07
Treatment of Certain Information; Confidentiality
127
10.08
Right of Setoff
128
10.09
Interest Rate Limitation
128
10.10
Counterparts; Integration; Effectiveness
129
10.11
Survival of Representations and Warranties
129
10.12
Severability
129
10.13
Replacement of Lenders
129
10.14
Governing Law; Jurisdiction; Etc
130
10.15
Waiver of Jury Trial
131
10.16
No Advisory or Fiduciary Responsibility
131
10.17
Collateral and Guaranty Matters
132
10.18
USA PATRIOT Act Notice
133
10.19
Keepwell
133
10.20
Intercreditor Agreement
133
10.21
ENTIRE AGREEMENT
133





--------------------------------------------------------------------------------

 
SCHEDULES
1.01            Existing Letters of Credit
2.01            Commitments and Applicable Percentages
5.11            Taxes
5.13            Subsidiaries and Other Equity Investments
7.01            Existing Liens
7.02            Existing Investments
7.03            Existing Indebtedness
7.08            Existing Agreements
10.02       Administrative Agent's Office; Certain Addresses for Notices
EXHIBITS
Form of
A                Loan Notice
B                Swing Line Loan Notice
C-1             Revolving Credit Note
C-2              Term Note
D                Compliance Certificate
E                Assignment and Assumption



--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT ("Agreement") is entered into as of April 26, 2011, among
CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the "Borrower"), each
lender from time to time party hereto (collectively, the "Lenders" and
individually, a "Lender"), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I                                        


DEFINITIONS AND ACCOUNTING TERMS
1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
"Acquisition" means the acquisition, directly or indirectly, by any Person of
(a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.
"Acquisition Consideration" means the consideration paid or incurred by the
Borrower or any of its Subsidiaries for an Acquisition, including the sum of
(without duplication) (a) the fair market value of any cash, assets, Equity
Interests or services given, plus (b) the amount of any Indebtedness assumed,
incurred or guaranteed (to the extent not otherwise included) plus (c) the
amount of transaction related contractual payments such as amounts payable under
noncompete, consulting, and similar agreements, in each case, paid or incurred
in connection with such Acquisition by the Borrower or any of its Subsidiaries.
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders.
"Agreement" means this Credit Agreement.

--------------------------------------------------------------------------------

"Applicable Margin" means, from time to time, the following percentages per
annum, based, in the case of Loans (Revolving Credit Loans and Term Loans),
Letter of Credit Fees (Financial Letter of Credit Fees, Performance Letter of
Credit Fees and commercial Letter of Credit Fees) and Commitment Fees, upon the
Consolidated Leverage Ratio as set forth below:
Applicable Margin - Loans, Letter of Credit Fees and Commitment Fees
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate Loans, Financial Letter of Credit Fees and Commercial Letter of
Credit Fees
Performance Letters of Credit Fees
Base Rate
Loans
1
Less than 2.0x
0.50%
5.50%
5.00%
4.50%
2
Greater than or equal to 2.0x but less than 2.50x
0.50%
5.75%
5.25%
4.75%
3
Greater than or equal to 2.50x but less than 3.00x
0.50%
6.00%
5.50%
5.00%
4
Greater than or equal to 3.00x but less than 3.50x
0.50%
6.25%
5.75%
5.25%
5
Greater than or equal to 3.50x but less than 4.00x
0.50%
6.50%
6.00%
5.50%
6
Greater than or equal to 4.00x but less than 5.00x
0.50%
7.00%
6.50%
6.00%
7
Greater than or equal to 5.00x
0.50%
7.25%
6.75%
6.25%

 
From the Seventh Amendment Effective Date through the delivery of the Compliance
Certificate pursuant to Section 6.02(a) with respect to the financial statements
delivered pursuant to Section 6.01(b) for the fiscal quarter ending March 31,
2014, the Applicable Margin for Loans and Letter of Credit Fees shall be
determined based upon Pricing Level 5. Thereafter, any increase or decrease in
the Applicable Margin for Loans and Letter of Credit Fees resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate indicating
such change is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 7 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until such Compliance Certificate is delivered to the Administrative Agent.
"Applicable Percentage" means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender's Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender's Term Loans at such time and (b) in
respect of the Revolving Credit Facility, the Applicable Revolving Credit
Percentage.  The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
"Applicable Revolving Credit Percentage" means, in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender's Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.
"Appropriate Lender" means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuers and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders, and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"A/R Determination Date" means the 15th and last calendar day of each calendar
month.
"Arranger" means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC and BNP Paribas, in its capacity as co-lead arranger
and co-book manager.
"Asset Disposition" means any Disposition of property or series of related
Dispositions of property other than pursuant to Sections 7.05(a)–(d), (f)-(i),
(j)(i), (l), (m) (except to the extent of any cash or Cash Equivalent portion of
consideration received), (n) and (o).
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
"Attributable Indebtedness" means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
"Availability" means, as of any date of determination, the remainder of (a) the
Revolving Credit Facility on such date minus (b) the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations on
such date.
"Availability Period" means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Maturity Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.07, and (c) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.
"Bank of America" means Bank of America, N.A. and its successors.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate", and (c) the Eurodollar Rate plus 1.00%.  The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
"Capital Expenditures" means any expenditure by the Borrower or any Subsidiary
for an asset which will be used in a year or years subsequent to the year in
which the expenditure is made and which asset is properly classifiable in
relevant financial statements of such Person as property, equipment or
improvements, fixed assets, or a similar type of capital asset in accordance
with GAAP, including Maintenance Capital Expenditures (but excluding any such
asset acquired, constructed, improved, enlarged, developed, re-constructed or
repaired with proceeds from a Recovery Event or Asset Disposition in accordance
with the terms hereof, to the extent of such proceeds).
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). "Cash Collateral" shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
"Cash Equivalents" means (a) Dollars; (b) obligations issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof or any state or municipalities having maturities of not
more than one year after the date of acquisition or up to $5,000,000 with
maturities up to five (5) years after the date of the acquisition;
(c) certificates of deposit and LIBOR time deposits with maturities of one year
or less from the date of acquisition, bankers' acceptances with maturities not
exceeding one year from the date of acquisition and overnight bank deposits, in
each case with any Lender or any Affiliate of a Lender, or if other than a
Lender or an Affiliate of a Lender, any domestic commercial bank or U.S. branch
of a foreign commercial bank having capital and surplus in excess of
$500,000,000; (d) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (b) and (c) above
entered into with any Person meeting the qualifications specified in said
clause (c); (e) commercial paper having the highest rating obtainable from
Moody's or S&P and in each case maturing within 270 days after the date of
acquisition or a fund which purchases such commercial paper; and (f) mutual
funds that purchase the types of investments referred to in (a) through (e)
above.
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement, and any Lender or Affiliate of a
Lender that was a Lender or an Affiliate of a Lender on the Seventh Amendment
Effective Date that is also a party to a Cash Management Agreement with the
Borrower on the Seventh Amendment Effective Date.
"Cayman Pledge Agreement" means the Charge Over Shares dated as of even date
herewith with respect to 66% of the outstanding Equity Interests in Cal Dive
Offshore International, Ltd. made by Cal Dive Offshore Contractors, Inc. in
favor of the Administrative Agent for the benefit of the Secured Parties.
"CDI Vessel" means CDI Vessel Holdings LLC, a Delaware limited liability
company.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.
"Change of Control" means an event or series of events by which:
(a)            any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its Subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time)(such right, an "option right")), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
 
(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986.
"Coface Guarantee" means a guarantee in favor of the Administrative Agent with
respect to Foreign Accounts Receivables of the Loan Parties from Compagnie
Française d'Assurance pour le Commerce Extérieur in form and substance
satisfactory to the Administrative Agent.
"Collateral" has the meaning specified in the Security Documents.
"Collateral Coverage Sublimit" means, on any date, (a)(i) from the Seventh
Amendment Effective Date through and including June 30, 2014, 65% (provided that
if the Second Lien Closing Date does not occur before April 15, 2014, then such
percentage shall be 70% from and after such date) and (ii) from and after July
1, 2014, 50% (provided that if the Second Lien Closing Date does not occur
before April 15, 2014, then such percentage shall be 55% from and after such
date), in each case, of the net orderly liquidation value of each Mortgaged
Vessel as of the date of the most recent appraisal of such Mortgaged Vessel,
which appraisal was ordered by, or is acceptable to, the Administrative Agent
(the amount to be included pursuant to this clause (a) being $197,290,000 as of
the Seventh Amendment Effective Date), plus (b) 80% of the value of all Domestic
Accounts Receivable of the Borrower and the Subsidiary Guarantors (other than
unbilled accounts receivable) as of the most recent A/R Determination Date, plus
(c)(i) from the Seventh Amendment Effective Date through and including June 30,
2014, 50% of the value of all Foreign Accounts Receivable of the Borrower and
the Subsidiary Guarantors (including unbilled accounts receivable) owing by
Petróleos Mexicanos as of the most recent A/R Determination Date (provided,
however, the amount to be included pursuant to this clause (c)(i) shall not at
any time exceed $15,000,000), and (ii) from and after July 1, 2014, 85% of the
value of all Foreign Accounts Receivable of the Borrower and the Subsidiary
Guarantors (including unbilled accounts receivable) as of the most recent A/R
Determination Date to the extent such Foreign Accounts Receivables are supported
by a Coface Guarantee, excluding accounts subject to Liens securing any
Indebtedness permitted by Section 7.03(q) (provided, however, the amount to be
included pursuant to this clause (c)(ii) shall not at any time exceed
$30,000,000), minus (d) the Outstanding Amount of all Term Loans as of such
date. For purposes of the foregoing, the Administrative Agent shall be entitled
to order, at the Borrower's expense, an appraisal of each Mortgaged Vessel on or
after October 15, 2014 and each anniversary thereafter of such date; provided,
however, that when an Event of Default exists, the Administrative Agent shall be
entitled to order, at the Borrower's expense, any such appraisal at any time.
"Commitment" means a Revolving Credit Commitment and/or Term Commitment, as
applicable.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
together with any non-cash interest for such period in respect of convertible or
exchangeable debt securities prior to conversion to or exchange for Equity
Interests in the applicable Person, (ii) the provision for Federal, state, local
and foreign income taxes (and similar taxes to the extent based on income or
profits) payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) extraordinary or non-recurring
charges or losses (including without limitation the cumulative effect of changes
in GAAP and impairment charges related to long-lived assets) of the Borrower and
its Subsidiaries which do not represent a cash item in such period or any future
period (however, for any fiscal quarter ending on or after September 30, 2011,
any charges or losses (whether cash or non-cash) resulting from the Disposition
of any asset of the Borrower or any Subsidiary shall not be included), (v)
non-capitalized transaction costs for the Transaction and the issuance of any
Qualified Convertible Indebtedness and Refinanced Qualified Convertible
Indebtedness, (vi) stock-based compensation expenses of the Borrower and its
Subsidiaries for such period which do not represent a cash item in such period
or any future period, and (vii) severance costs incurred by the Borrower or its
Subsidiaries in an amount equal to (A) $400,000 for the fiscal quarter ending
March 31, 2011, (B) $600,000 for the fiscal quarter ending June 30, 2011, (C)
$2,500,000 for the fiscal quarter ending September 30, 2011, (D) $300,000 for
the fiscal quarter ending December 31, 2011, (E) for the fiscal quarter ending
September 30, 2012, the lesser of actual severance costs for such fiscal quarter
and $2,500,000, and (F) for the fiscal quarter ending December 31, 2012, the
lesser of actual severance costs for such fiscal quarter and the difference of
$2,500,000 minus all severance costs added back pursuant to the preceding
subclause (E); provided that any severance costs added back in calculating
Consolidated EBITDA pursuant to subclauses (E) and (F) above shall be added back
only for purposes of calculating compliance with the Consolidated Fixed Charge
Coverage Ratio and the Consolidated Leverage Ratio under Section 7.11(a) and (b)
only, and not for any other purpose for which such ratios are used in this
Agreement, and minus (b)  to the extent included in calculating such
Consolidated Net Income, all extraordinary or non-recurring non-cash items
increasing Consolidated Net Income for such period (however, for any fiscal
quarter ending on or after September 30, 2011, any items (whether cash or
non-cash) resulting from the Disposition of any asset of the Borrower or any
Subsidiary shall not be included); provided, however, that for purposes of
calculating the foregoing, except as specifically provided below, the net income
for such period of any Person that is not a Subsidiary of the Borrower,
including any such Person that is accounted for by the equity method of
accounting, shall be included in Consolidated Net Income only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash during the applicable period) to the Borrower or
a Subsidiary thereof in respect of such period, in each case, without
duplication of amounts included pursuant to the following sentence; and
provided, further, that for purposes of calculating the foregoing, the net
income for such period of any Person that is not a Wholly Owned Subsidiary of
the Borrower (and that is not subject to the preceding proviso) shall be
included in Consolidated Net Income, and the items listed in clauses (a) and (b)
shall be added or subtracted, as applicable, to Consolidated Net Income only in
an amount equal to a percentage of such Consolidated Net Income or item equal to
the percentage of the outstanding Equity Interests of such Person owned
(directly or indirectly) by the Borrower.  Notwithstanding the foregoing for any
period, the net income of any Person that is not a Subsidiary of the Borrower
may be included in the calculation of Consolidated Net Income, to the extent
such Net Income was not paid in cash to the Borrower or a Subsidiary thereof, in
an aggregate amount not to exceed the lesser of (a) 10% of Consolidated EBITDA
for such period and (b) $12,000,000.
"Consolidated Fixed Charge Coverage Ratio", for any period, shall mean the ratio
of (a)(i) Consolidated EBITDA for such period minus (ii) Maintenance Capital
Expenditures for such period minus (iii) cash Taxes paid by the Borrower and its
Subsidiaries during such period to (b) (i) the aggregate principal amount of all
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money of or by the Borrower and its Subsidiaries
for such period (excluding (A) the redemption of the Term Loans and the Summit
Debt before April 15, 2014 with the Net Cash Proceeds from the issuance of the
Second Lien Debt and (B) if the Second Lien Closing Date does not occur before
April 15, 2014, any principal payment made by the Borrower on or before April
30, 2014 in respect of the Summit Debt in an amount not to exceed $10,000,00 to
the extent such principal payment is required by the Summit Credit Agreement as
in effect on the Seventh Amendment Effective Date) plus (ii) all scheduled
interest payments of the Borrower and its Subsidiaries for such period.  For
purposes of determining "Maintenance Capital Expenditures" for calculation of
the Consolidated Fixed Charge Coverage Ratio, the Net Cash Proceeds received by
the Borrower and its Subsidiaries during such period from Dispositions of
capital assets that are not used in calculating the Collateral Coverage Sublimit
shall be excluded from such determination (provided that, if the Second Lien
Closing Date does not occur before April 15, 2014, then the amount to be
excluded pursuant to this sentence shall not exceed $5,000,000 in any quarter
ending on or after March 31, 2014).
"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations of such type
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) the outstanding principal amount of
all purchase money Indebtedness, (c) all direct reimbursement obligations owing
under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
outstanding obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) outstanding Attributable Indebtedness in respect of capital leases,
(f) without duplication, all Guarantees (but only to the extent required to be
recorded as a liability on the consolidated financial statements of the Borrower
pursuant to GAAP) with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Borrower or
any Subsidiary, and (g)  all outstanding Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
except to the extent such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary. For purposes of determining "Consolidated Funded
Indebtedness", the outstanding principal amount of any Qualified Convertible
Indebtedness, Refinanced Qualified Convertible Indebtedness and Second Lien Debt
on such date shall be excluded from such determination.  For purposes of
determining "Consolidated Funded Indebtedness" for calculation of the
Consolidated Leverage Ratio for purposes of determining compliance with Section
7.11(b), but not for any other purpose for which such ratio is used in this
Agreement, the outstanding principal amount of any indebtedness incurred under
Section 7.03(f) as of such date shall be excluded from such determination.
"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest and including cash interest payable on, but not non-cash interest in
respect of, convertible or exchangeable debt securities prior to conversion to
or exchange for Equity Interests in the applicable Person) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b)  the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters ending on such date.  For
purposes of calculating the Consolidated Leverage Ratio as of any date,
Consolidated EBITDA shall be calculated on a pro forma basis (as certified by
the Borrower to the Administrative Agent and as reasonably approved by the
Administrative Agent) assuming that (without duplication) all Acquisitions and
other asset acquisitions, mergers and consolidations made and (without
duplication) all Material Dispositions (as hereinafter defined) completed, and
any Indebtedness incurred or repaid in connection therewith, during the four
consecutive fiscal quarters then most recently ended have been made or incurred
or repaid on the first day of such period (but without any adjustment for
projected cost savings or other synergies).  As used above, "Material
Disposition" means any Disposition or other asset disposition (or series of
related dispositions) of assets, in each case, which would constitute an Asset
Disposition and which generated, on an aggregate basis, $25,000,000 or more of
Consolidated EBITDA during the four fiscal quarters ending on such date.
"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Borrower
and its Subsidiaries for that period.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
"Defaulting Lender" means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
"Disposition" or "Dispose" means the sale, transfer, license, lease (as a
lessor), farm-out or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Account Receivable" means an account receivable that is payable in
Dollars in the United States and that is owed by an account debtor that (a)
maintains its chief executive office in the United States and (b) is organized
under applicable laws of the United States or any state thereof.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests other than a net
profits based bonus program in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination (provided,
however, that debt securities that are or by their terms may be convertible or
exchangeable into or for Equity Interests shall not be Equity Interests prior to
conversion or exchange thereof).
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.
"Eurodollar Rate" means:
(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate ("LIBOR") or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
 
(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on
clause (a) of the definition of "Eurodollar Rate".
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Asset Disposition" means any Disposition of property pursuant to
Section 7.05(b) – (d),  (i), (l), (m), (n) or (o); provided, that (i) any
Disposition pursuant to Section 7.05(n) to a Person other than the Borrower or
any Subsidiary thereof shall not constitute an Excluded Asset Disposition and
(ii) any Disposition permitted by Section 7.04(d) shall not constitute an
Excluded Asset Disposition except for Dispositions in accordance with Section
7.05(n) as and to the extent provided above.
"Excluded Foreign Subsidiary" means any Foreign Subsidiary that is a "controlled
foreign corporation" under Section 957 of the Code.
"Excluded Property" has the meaning specified in the Security Agreement.
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.19  and any other "keepwell,
support or other agreement" for the benefit of such Guarantor and any and all
guarantees of such Guarantor's Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of state net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits Taxes imposed
by the United States or any similar Tax imposed by any other jurisdiction in
which the Borrower is located, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 10.13), any U.S.
withholding Tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any U.S. withholding Taxes imposed under
FATCA.
"Existing Credit Agreement" means that certain Credit Agreement dated as of
December 11, 2007 by and among Borrower and CDI Vessel, as borrowers, Bank of
America, as Administrative Agent, Swing Line Lender and L/C Issuer, and other
parties.
"Existing Letter of Credit" means any letter of credit issued under the Existing
Credit Agreement and outstanding on the Closing Date, as set forth on Schedule
1.01.
"Facility" means the Revolving Credit Facility or the Term Facility, as the
context may require.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreements entered
into to implement or further the collection of Taxes imposed pursuant to the
foregoing (together with any law implementing such agreements).
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
"Fee Letter" means the letter agreement, dated March 24, 2011, among the
Borrower, the Administrative Agent and the Arranger.
"Financial Letter of Credit" means a standby letter of credit other than a
Performance Letter of Credit.
"First Amendment Effective Date" means October 11, 2011.
 "Foreign Account Receivable" means any account receivable other than a Domestic
Account Receivable.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
"Foreign Pledge Agreements" means the Singapore Pledge Agreement, the Cayman
Pledge Agreement, the Mexican Pledge Agreement and any other agreement pledging
Equity Interests of a Foreign Subsidiary pursuant to Section 6.13.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Granting Lender" has the meaning specified in Section 10.06(h).
"Guarantee" means, as to any Person (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term "Guarantee" as a verb has a corresponding meaning.
"Guarantor" means, collectively, (a) all Subsidiary Guarantors and (b) with
respect to the payment and performance by each Specified Loan Party of its
obligations under its Guarantee with respect to all Swap Obligations, the
Borrower.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Bank" means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
"Immaterial Foreign Subsidiary" means any Foreign Subsidiary that (a) had assets
having an aggregate book value, as of the end of the fiscal year most recently
ended, not exceeding 5% of the consolidated total assets of the Borrower and its
Subsidiaries and (b) had Consolidated EBITDA not exceeding 5% of the
Consolidated EBITDA of the Borrower for such fiscal year.  A Foreign Subsidiary
shall automatically cease to be an Immaterial Foreign Subsidiary if at the end
of any fiscal year such Subsidiary would not meet the requirements set forth in
the foregoing clauses (a) and (b).
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)            all direct or contingent obligations of such Person owing under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)            net obligations of such Person under any Swap Contract;
 
(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than current trade accounts payable in the
ordinary course of business);
 
(e)            obligations (excluding prepaid interest thereon) of others of the
type referred to in clauses (a) through (d) and (f) through (h) of this
definition secured by a Lien on property owned or being purchased by such Person
(including obligations arising under conditional sales or other title retention
agreements), whether or not such obligations shall have been assumed by, or is
limited in recourse to, the Person granting such Lien;
 
(f)            capital leases of such Person;
 
(g)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;
 
(h)            all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to the Borrower or such Subsidiary.  The amount
of any net obligation under any Swap Contract of any Person on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  The amount of any
Indebtedness under clause (e) above shall be the lesser of (i) such outstanding
principal amount and (ii) the then fair market value of such property.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"Initial Financial Statements" means the consolidated balance sheet of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Intercreditor Agreement" means the Intercreditor Agreement dated as of the
Second Lien Closing Date among the Loan Parties, the Administrative Agent and
the Second Lien Agent or the holders of the Second Lien Debt, in form and
substance satisfactory to the Administrative Agent and the Required Lenders, as
the same may be amended, restated, supplemented or otherwise modified from time
to time pursuant to the terms hereof and thereof.
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Credit Maturity Date or the Term Loan Maturity Date, as applicable; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable.
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or (if
requested by the Borrower and consented to by all the Lenders) twelve months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:
(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(c)            no Interest Period applicable to a Revolving Credit Loan shall
extend beyond the Revolving Credit Maturity Date; and
 
(d)            no Interest Period applicable to a Term Loan shall extend beyond
the Term Loan Maturity Date.
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower's
internal controls over financial reporting, in each case as described in the
Securities Laws.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of related transactions) of
assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
"IP Rights" has the meaning specified in Section 5.18.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority (other than any such agreements
that are entered into in respect of a commercial transaction).
"L/C Advance" means, with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuer" means each of Bank of America in its capacity as issuer of Letters
of Credit hereunder and any other Revolving Credit Lenders or Affiliates thereof
selected by the Borrower that agree to become an L/C Issuer hereunder, or any
successor issuer or issuers of Letters of Credit hereunder.
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft.  A standby letter of credit may be a Financial
Letter of Credit or a Performance Letter of Credit.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Revolving Credit Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
"Letter of Credit Fee" has the meaning specified in Section 2.03(h).
"Letter of Credit Sublimit" means an amount equal to the Revolving Credit
Facility.  The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, production payment,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
"Liquidity" means, as of any date, the sum of (a) the Revolving Credit Facility
minus the Total Revolving Credit Outstandings, and (b) readily and immediately
available unrestricted cash held in deposit accounts of any Loan Party (other
than any account holding Cash Collateral), which is free and clear of all Liens
(other than Liens in favor of the Administrative Agent securing the
Obligations).
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, a Term Loan or a Swing Line Loan.
"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letter, the Subsidiary
Guaranty, the Security Documents, each Secured Hedge Agreement, and each Secured
Cash Management Agreement; provided that for purposes of the definition of
"Material Adverse Effect" and Articles IV through X (other than Section 8.03,
Section 10.04, and Section 10.16), "Loan Documents" shall not include Secured
Hedge Agreements or Secured Cash Management Agreements.
"Loan Notice" means a notice of (a) a Revolving Credit Borrowing, (b) a Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
"Loan Parties" means, collectively, the Borrower and each Subsidiary Guarantor.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Maintenance Capital Expenditures" means expenditures made and liabilities
incurred in each case, which are properly capitalized for the normal maintenance
(including, without limitation, dry docking and machinery overhauls), but not
Acquisition, of any property owned or leased by the Borrower or its
Subsidiaries, together with the related equipment.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or the ability of any Loan Party to perform any payment obligations
under and pursuant to the terms of, or to perform any of its other material
obligations under and pursuant to the terms of, any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
"Material Contract" means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
"Mexican Pledge Agreement" means the Pledge Agreement dated as of even date
herewith with respect to 66% of the outstanding Equity Interests in HOC
Offshore, S. de R.L. de C.V. made by Cal Dive Offshore Contractors, Inc. in
favor of the Administrative Agent for the benefit of the Secured Parties.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgaged Vessel" means each vessel in which a Borrower or any of its
Subsidiaries has granted a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to a Vessel Mortgage.
"Mortgages" means, collectively, each of the mortgages or deeds of trust
executed by the Borrower or any of its Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably acceptable to the Administrative Agent.
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) of ERISA or Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or with respect to which the Borrower or any ERISA
Affiliates may have any liability, contingent or otherwise.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"Net Cash Proceeds" means, (A) in connection with any Disposition of assets or
Recovery Event, the excess, if any, of (i) the sum of cash and, when received,
cash received in respect of any non-cash Cash Equivalents received in connection
therewith (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) minus (ii) the sum of (w) the amount of
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (x) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or the applicable Subsidiary in connection therewith,
(y) income Taxes reasonably estimated to be payable with respect of the income
or gain recognized from the Disposition transaction or Recovery Event in the
taxable year in which the Disposition or Recovery Event occurs; provided that,
if the amount of any estimated taxes pursuant to subclause (y) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition or Recovery Event, then such excess shall then constitute Net Cash
Proceeds, and (z) the amount of reserves established by the Borrower or any of
its Subsidiaries in good faith and pursuant to commercially reasonable practices
for adjustment in respect of the sale price of such asset or assets in
accordance with GAAP; provided that if the amount of such reserves exceeds the
amounts for which it was reserved, then such excess shall then constitute Net
Cash Proceeds, and (B) in connection the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and, when received, cash received in respect of any non-cash
Cash Equivalents received in connection with such transaction minus (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.
"Note" means a Revolving Credit Note or Term Note, as the context may require.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the Obligations shall
exclude any Excluded Swap Obligations.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Off-Balance Sheet Liabilities" means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called "synthetic,"
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing).
"Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
"Outstanding Amount" means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
"Participant" has the meaning specified in Section 10.06(d).
"Participant Register" has the meaning specified in Section 10.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"PCAOB" means the Public Company Accounting Oversight Board.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Performance Letter of Credit" means a letter of credit qualifying as a
"performance-based standby letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.
"Permitted Cash Conversions" means, in respect of any Qualified Convertible
Indebtedness or Refinanced Qualified Convertible Indebtedness, each of the
following:
(a)
prior to the Shareholder Approval Date:

(i)
payments in cash upon conversion of any Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness up to the par value of such
Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness, as applicable; and

(ii)
payments in cash upon conversion of any Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness in excess of the par value of such
Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness, as applicable, so long as (A) prior to (or in connection with) any
such conversion, the maximum number of shares of Borrower common stock that can
be delivered upon conversion of such Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness, as applicable, in compliance with
applicable Laws and the New York Stock Exchange listing requirements has
previously been delivered upon conversion of such Qualified Convertible
Indebtedness or Refinanced Qualified Convertible Indebtedness, as applicable (or
will be delivered in connection with such conversion) or (B) on the date of such
conversion and after giving effect thereto, (1) the Borrower is in pro forma
compliance with the financial covenants set forth in Sections 7.11(a), (b), (c)
and (d), and (2) Liquidity is equal to or greater than $25,000,000; and

(iii)
payments in cash in lieu of any deliveries of fractional shares of Borrower
common stock upon conversion of any Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness; and

(b)
from and after the Shareholder Approval Date:

(i)
payments in cash upon conversion of any Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness up to the par value of such
Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness, as applicable; and

(ii)
payments in cash upon conversion of any Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness in excess of the par value of such
Qualified Convertible Indebtedness or Refinanced Qualified Convertible
Indebtedness, as applicable, so long as on the date of such conversion and after
giving effect thereto, (A) the Borrower is in pro forma compliance with the
financial covenants set forth in Sections 7.11(a), (b), (c) and (d), and (B)
Liquidity is equal to or greater than $25,000,000; and

(iii)
payments in cash in lieu of any deliveries of fractional shares of Borrower
common stock upon conversion of any Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness.

"Permitted Liens" means Liens of the type described in Section 7.01.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Platform" has the meaning specified in Section 6.02.
"Pledged Foreign Subsidiary" means any Foreign Subsidiary whose Equity Interests
are pledged pursuant to a Foreign Pledge Agreement.
"Qualified Convertible Indebtedness" means unsecured Indebtedness consisting of
debt securities of the Borrower that may be converted into cash, shares of
common stock of the Borrower, or a combination thereof, so long as (a) such
Indebtedness has a final maturity at least 6 months after the Term Loan Maturity
Date and the Revolving Credit Maturity Date, (b) such Indebtedness does not
require any scheduled repayment, defeasance, or redemption of any principal
amount thereof or any conversion into cash prior to maturity (other than
conversions of such Indebtedness into shares of common stock of the Borrower and
Permitted Cash Conversions), (c) the agreements governing such Indebtedness do
not contain covenants, terms, or conditions that are more restrictive, taken as
a whole, than the covenants terms, and conditions of this Agreement, and (d)
prior to the Second Lien Closing Date, 100% of the Net Cash Proceeds of such
Indebtedness are used to prepay the Loans in accordance with Section 2.06(c).
"Qualified ECP Guarantor" shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an "eligible
contract participant" under the Commodity Exchange Act and can cause another
person to qualify as an "eligible contract participant" at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Recovery Event" means any settlement of or payment in respect of any property
or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation, appropriation, seizure or similar proceeding
or act relating to any asset of the Borrower or any of its Subsidiaries.
"Refinanced Qualified Convertible Indebtedness" means Indebtedness incurred
pursuant to and in accordance with the terms of Section 7.03(p).
"Register" has the meaning specified in Section 10.06(c).
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
"Required Lenders" means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed "held" by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
"Required Revolving Credit Lenders" means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender's risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed "held" by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.
"Required Term Lenders" means, as of any date of determination, Lenders holding
more than 50% of the Term Facility on such date; provided that the portion of
the Term Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Lenders.
"Responsible Officer" means the chief executive officer, president, chief
financial officer, Vice President – Finance or Vice President – Corporate
Controller of a Loan Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other equivalent
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower's stockholders, partners or members (or the equivalent
Person thereof).
"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type to the same Borrower and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(a).
"Revolving Credit Commitment" means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Credit Lender's name on Schedule 2.01 under
the caption "Revolving Credit Commitment" or opposite such caption in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.
"Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time.  The amount
of the Revolving Credit Facility as of the Seventh Amendment Effective Date is
$125,000,000; provided that:
 (a) if the Second Lien Closing Date does not occur before April 15, 2014, then
(i) from May 31, 2014 through and including June 29, 2014, the amount of the
Revolving Credit Facility shall be $120,000,000, (ii) from June 30, 2014 through
and including July 30, 2014, the amount of the Revolving Credit Facility shall
be $115,000,000, (iii) from July 31, 2014 through and including August 30, 2014,
the amount of the Revolving Credit Facility shall be $110,000,000, (iv) from
August 31, 2014 through and including September 29, 2014, the amount of the
Revolving Credit Facility shall be $105,000,000, and (iv) from and after
September 30, 2014, the amount of the Revolving Credit Facility shall be
$100,000,000;
(b) if the Second Lien Closing Date occurs before April 15, 2014 and the initial
aggregate principal amount of the Second Lien Debt is equal to or less than
$125,000,000, then (i) from May 31, 2014 through and including June 29, 2014,
the amount of the Revolving Credit Facility shall be $120,000,000, (ii) from
June 30, 2014 through and including July 30, 2014, the amount of the Revolving
Credit Facility shall be $115,000,000, and (iii) from and after July 31, 2014,
the amount of the Revolving Credit Facility shall be $110,000,000; and
(c) if the Second Lien Closing Date occurs before April 15, 2014 and the initial
aggregate principal amount of the Second Lien Debt is greater than $125,000,000,
then (i) from May 31, 2014 through and including June 29, 2014, the amount of
the Revolving Credit Facility shall be $120,000,000 minus the lesser of (A) 50%
of the amount by which the initial aggregate principal amount of the Second Lien
Debt exceeds $125,000,000, and (B) $10,000,000, (ii) from June 30, 2014 through
and including July 30, 2014, the amount of the Revolving Credit Facility shall
be the amount as set forth in the foregoing clause (i) minus $5,000,000, and
(iii) from and after July 31, 2014, the amount of the Revolving Credit Facility
shall be the amount as set forth in the foregoing clause (ii) minus $5,000,000.
"Revolving Credit Lender" means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
"Revolving Credit Loan" has the meaning specified in Section 2.01(a).
"Revolving Credit Maturity Date" means April 26, 2016.
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-1.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
"Sanction(s)" means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, or Her Majesty's Treasury.
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Second Lien Agent" means the Person serving in the capacity as the "collateral
trustee" or "agent" or in any substantially similar capacity under the Second
Lien Loan Documents to the extent permitted under such Second Lien Loan
Documents and the Intercreditor Agreement.
"Second Lien Closing Date" means the first date on which all of the following
conditions precedent are satisfied or waived in accordance with Section 10.01:
(a) the Borrower shall have received $75,000,000 of gross cash proceeds from the
issuance of the Second Lien Debt; (b) the Borrower shall have delivered to the
Administrative Agent true, correct and complete copies (certified to be such by
the Borrower) of each Second Lien Loan Document and each other agreement,
instrument, or document executed by the Borrower, any of its Subsidiaries or any
of their respective Responsible Officers at any time in connection with the
Second Lien Debt on or before the Second Lien Closing Date, in each case, the
terms and conditions of which shall be reasonably satisfactory to the
Administrative Agent and the Required Lenders;  (c) the Administrative Agent (or
its counsel) shall have received counterparts of the Intercreditor Agreement
duly executed and delivered by a duly authorized officer of the Borrower, each
Subsidiary Guarantor and the Second Lien Agent or the holders of the Second Lien
Debt; (d) the Borrower shall have concurrently prepaid the Outstanding Amount of
all Term Loans with the Net Cash Proceeds from the issuance of the Second Lien
Debt; (e) the Borrower shall have concurrently prepaid in full all outstanding
obligations under the Summit Credit Agreement and the other Loan Documents
referred to therein, with the Net Cash Proceeds from the issuance of the Second
Lien Debt, and such Credit Agreement and other Loan Documents and commitments to
extend credit thereunder shall have terminated (and the Administrative Agent
shall have received evidence reasonably satisfactory to it of such prepayment
and termination); and (f) in the event any excess Net Cash Proceeds from the
issuance of the Second Lien Debt remain after making the prepayments described
in clauses (d) and (e) above, the Borrower shall have concurrently prepaid or
Cash Collateralized (in the case of the L/C Obligations) the Revolving Credit
Loans, Swing Line Loans or the L/C Obligations, or any combination of the
foregoing, with such excess Net Cash Proceeds.
"Second Lien Debt" means Indebtedness incurred pursuant to Section 7.03(g), and
any Indebtedness refinancing, refunding, replacing, renewing, or extending any
such Indebtedness incurred pursuant to Section 7.03(l).
"Second Lien Loan Documents" has the meaning given to such term in the
Intercreditor Agreement.
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.
"Secured Hedge Agreement" means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.
"Secured Parties" has the meaning specified in the Security Documents.
"Security Agreement" means the Security Agreement, dated as of even date
herewith, among the Borrower, the other Loan Parties signatories thereto, and
the Administrative Agent.
"Security Documents" means the Security Agreement, the Vessel Mortgages, the
Mortgages, the Foreign Pledge Agreements, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
"Seventh Amendment Effective Date" means March 7, 2014.
"Shareholder Approval Date" means the date on which the shareholders of the
Borrower approve the issuance of additional shares of common stock of the
Borrower, such that following such approval the entire outstanding amount of any
Qualified Convertible Indebtedness on such date may, under applicable Laws and
the New York Stock Exchange listing requirements, be converted into shares of
common stock of the Borrower based on the maximum conversion rate for such
Qualified Convertible Indebtedness.
"Singapore Pledge Agreement" means the Deed of Share Charge dated as of even
date herewith with respect to 66% of the outstanding Equity Interests in Cal
Dive International Pte. Limited made by Cal Dive Offshore Contractors, Inc., in
favor of the Administrative Agent for the benefit of the Secured Parties.
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the value of the property of such Person,
at a fair valuation, is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and are scheduled to mature, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they are scheduled to mature, (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person's property would constitute an
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability subject to limitation
provisions in the instrument creating or governing such contingent liabilities.
"SPC" has the meaning specified in Section 10.06(h).
"Specified Loan Party" means any Loan Party that is not an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or, other than solely as a result of a
contract under which such Person or one or more Persons that otherwise would
constitute a Subsidiary of such Person provides management, operation or similar
services but does not control the policies of such Person (including the
appointment of such management), the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Subsidiary Guarantors" means, collectively, all Subsidiaries of the Borrower
party to the Subsidiary Guaranty as of the date hereof, and all Subsidiaries of
the Borrower which become parties to the Subsidiary Guaranty under Section 6.13.
"Subsidiary Guaranty" means the Guaranty, dated as of even date herewith, made
by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders.
"Summit Credit Agreement" means the Credit Agreement dated as of June 27, 2013
(as amended, restated, supplemented or otherwise modified in writing from time
to time) among the Borrower, Cal Dive Offshore Contractors, Inc., Affiliated
Marine Contractors, Inc., Fleet Pipeline Services, Inc., Gulf Offshore
Construction, Inc., and CDI Renewables, LLC, as borrowers, and ABC Funding, LLC,
as administrative agent.
"Summit Debt" means all outstanding obligations of the Borrower and its
Subsidiaries under the Summit Credit Agreement and the other Loan Documents
referred to therein.
"Swap Contract" means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Obligations" means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
"Swap Termination Value" means, in respect of any one or more Swap Contracts of
a Person, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
"Swing Line Loan" has the meaning specified in Section 2.04(a).
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
"Swing Line Sublimit" means an amount equal to the lesser of (i) $15,000,000 and
(ii) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
"Term Borrowing" means a borrowing consisting of simultaneous Term Loans of the
same Type to the Borrower and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(b).
"Term Commitment" means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(b) in a principal amount not to
exceed the amount set forth opposite such Term Lender's name on Schedule 2.01
under the caption "Term Commitment" or opposite such caption in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  As of the Closing Date, the aggregate amount of the Term
Commitments is $150,000,000.
"Term Facility" means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
"Term Lender" means, at any time, any Lender that has a Term Commitment or holds
a Term Loan at such time.
"Term Loan" means a loan by a Term Lender to the Borrower under Section 2.01(b).
"Term Loan Maturity Date" means April 26, 2016.
"Term Note" means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made or held by such Term Lender, substantially in
the form of Exhibit C-2.
"Threshold Amount" means $15,000,000.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and L/C
Obligations.
"Total Revolving Credit Outstandings" means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
"Transaction" means, collectively and without duplication, (a) the entering into
by the Loan Parties of the Loan Documents to which they are intended to be a
party, (b) the refinancing of certain outstanding indebtedness of the Borrower
and its Subsidiaries and the termination of all commitments with respect
thereto, and (c) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
"United States" and "U.S." mean the United States of America.
"Unpledged Foreign Subsidiary" means any Foreign Subsidiary whose Equity
Interests are not pledged pursuant to a Foreign Pledge Agreement.
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
"Vessel Mortgages" means collectively, each of the vessel mortgages executed by
the Borrower or any of its Subsidiaries in favor of the Administrative Agent for
the benefit of the Secured Parties, in form and substance reasonably acceptable
to the Administrative Agent.
"Wholly Owned Subsidiary" means as to any Person, any other Person all of the
Equity Interests of which (other than, in the case of a Foreign Subsidiary,
directors' qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Subsidiary) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.
1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  The word
"or" is not exclusive.  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organizational Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, or if so specified herein, permitted
assigns, (iii) the words "herein," "hereof" and "hereunder," and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
(b)            In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03            Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Initial Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, convertible and exchangeable Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be the actual outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
(b)            Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio, requirement or provision set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio, requirement or provision to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until such request has been withdrawn
or such ratio, requirement or provision so amended, (i) such ratio, requirement
or provision shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or provision made before and
after giving effect to such change in GAAP.
 
(c)            Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
1.04            Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05            Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).

--------------------------------------------------------------------------------

 
1.06            Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time; and provided further that in determining the amount of a Letter of
Credit, effect shall be given to all decreases thereof to the extent that, under
the terms of such Letter of Credit, such decreases have become permanently
effective and are not susceptible to reinstatement.  For purposes of compliance
with the provisions of this Agreement, the amount of any L/C Obligations with
respect to any Letter of Credit that is denominated in a currency other than
Dollars shall also include the equivalent of such amount in Dollars, such
equivalent amount thereof in Dollars to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars.  For purposes of this Section 1.06, the
"Spot Rate" for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
 
ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01            Loans.
 
(a)            The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a "Revolving Credit Loan") to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender's Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender's Revolving Credit
Commitment, and (iii) the aggregate Outstanding Amount of all Revolving Credit
Loans plus the aggregate Outstanding Amount of all Swing Line Loans plus the
Outstanding Amount of all L/C Obligations shall not exceed the Collateral
Coverage Sublimit.  Within the limits of each Lender's Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Sections 2.05 and 2.06, and
reborrow under this Section 2.01(a).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
 
(b)            The Term Borrowing.  Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an aggregate amount, for both such loans
together, not to exceed such Term Lender's Term Commitment.  The Term Borrowings
shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Term Commitments.  Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
2.02            Borrowings, Conversions and Continuations of Loans.
 
(a)            Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
of twelve months in duration as provided in the definition of "Interest Period,"
the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $2,500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Revolving Credit
Borrowing or a Term Borrowing, a conversion of Revolving Credit Loans or Term
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
 
(b)            Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender under the applicable Facility of the amount of
its Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Term Borrowing or
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to any Revolving
Credit Borrowing is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.
 
(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Term
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Term Lenders, and no Revolving Credit Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Revolving Credit Lenders.
 
(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight Interest Periods in effect.
 
2.03            Letters of Credit.
 
(a)            The Letter of Credit Commitment.
 
(i) 
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (x) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, and (z) the aggregate
Outstanding Amount of all Revolving Credit Loans plus the aggregate Outstanding
Amount of all Swing Line Loans plus the Outstanding Amount of all L/C
Obligations shall not exceed the Collateral Coverage Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms hereof.

(ii)
No L/C Issuer shall issue any Letter of Credit, if:

(A)
[Intentionally left blank];

(B)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Revolving Credit Lenders have approved
such expiry date.

(iii)
No L/C Issuer shall be under any obligation to issue any Letter of Credit if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise entitled to be compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)
the issuance of such Letter of Credit would violate one or more policies of such
L/C Issuer applicable to letters of credit generally;

(C)
except as otherwise agreed by the Administrative Agent and such L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit;

(D)
except as otherwise agreed by the Administrative Agent and such L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars;

(E)
such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

(F)
any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)
No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.

(v) 
No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)
Each L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)  
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents, if any, to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as
such L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii)
Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer's usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender's Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.

(iii)
If the Borrower so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the "Non-Extension Notice Date") in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)            Drawings and Reimbursements; Funding of Participations.
 
(i) 
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an "Honor Date"), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed
Amount"), and the amount of such Lender's Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments  and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice and without giving effect to the Borrower's failure to
so reimburse such L/C Issuer as provided in this Section 2.03(c) as a Default
for purposes of Section 4.02).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)
Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 2:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 (without giving effect to the Borrower's failure to reimburse
the applicable L/C Issuer as provided in this Section 2.03(c) as a Default for
purposes of Section 4.02) cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender's payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)
Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the applicable L/C Issuer.

(v) 
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or L/C
Advances to reimburse the respective L/C Issuers for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender's obligation to make Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice and without
giving effect to the Borrower's failure to reimburse the applicable L/C Issuer
as provided in this Section 2.03 as a Default for purposes of Section 4.02).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit issued by it,
together with interest as provided herein.

(vi)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender's Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the applicable L/C Issuer submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d)            Repayment of Participations.
 
(i) 
At any time after the applicable L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender's L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of an L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e)            Obligations Absolute.  The obligation of the Borrower to
reimburse the respective L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i) 
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
any payment by such L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by such L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) 
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses or
otherwise in any Loan Document to the contrary notwithstanding, the Borrower may
have a claim against the applicable L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer's willful misconduct or gross
negligence or such L/C Issuer's willful failure to pay under any Letter of
Credit issued by it after the presentation to it by the beneficiary of a sight
draft, certificate(s) or other documents strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, an L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the applicable L/C Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
(g)            Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
by such L/C Issuer (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
 
(h)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the "Letter of Credit Fee") (i) for each commercial Letter of Credit equal
to the Applicable Margin times the daily amount available to be drawn under such
Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Margin times the daily amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Credit Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
 
(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee (i) with respect to each Letter of Credit issued
by such Issuing Lender, at a rate of 12.5 basis points per annum, computed
(a) with respect to each commercial Letter of Credit on the amount of such
Letter of Credit, and payable upon the issuance thereof, and (b) with respect to
each standby Letter of Credit, on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears, and due and payable on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the applicable L/C Issuer, computed on the amount of
such increase, and payable upon the effectiveness of such amendment.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect,
effective schedules of which will be provided to the Borrower upon its request. 
Such customary fees and standard costs and charges are due and payable within 30
days of demand therefor and are nonrefundable.
 
(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)            Letters of Credit Issued for Subsidiary Guarantors. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary Guarantor,
the Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiary Guarantors inures to the benefit of the Borrower.
 
2.04            Swing Line Loans.
 
(a)            The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in its sole discretion, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, make loans (each
such loan, a "Swing Line Loan") to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender's Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time,
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender's Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender's Revolving Credit Commitment, and (iii)
the aggregate Outstanding Amount of all Revolving Credit Loans plus the
aggregate Outstanding Amount of all Swing Line Loans plus the Outstanding Amount
of all L/C Obligations shall not exceed the Collateral Coverage Sublimit, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  In the event the Swing
Line Lender exercises its discretion and makes a determination not to make Swing
Line Loans available to the Borrower as provided herein, it shall thereafter
promptly notify the Borrower and the Lenders of such determination; provided
that any failure to give such notice shall not affect the validity of any such
determination.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender's Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.
 
(b)            Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower's irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.
 
(c)            Refinancing of Swing Line Loans.
 
(i) 
 
 
The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Revolving Credit Loan in an amount equal to such
Lender's Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Credit Lender shall
make an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent's Office not later
than 2:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Credit Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a Revolving
Credit Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Credit Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender's payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be.  A certificate of the Swing Line Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d)            Repayment of Participations.
 
(i) 
At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii)
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)            Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest owing on the Swing
Line Loans.  Until each Revolving Credit Lender funds its Base Rate Revolving
Credit Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender's Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.
 
(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest owing in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05            Optional Prepayments.
 
(a)            The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans under either Facility in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $2,500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans under each Facility to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each applicable
Lender of its receipt of each such notice, and of the amount of such Lender's
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.17, each such
prepayment shall be applied to the respective Facilities in the manner indicated
by the Borrower and to the Loans of the Lenders under each applicable Facility
in accordance with their respective Applicable Percentages.
 
(b)            The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
 
2.06            Mandatory Prepayments.
 
(a)            If at any time the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility, the Borrower shall immediately prepay (or cause to be
prepaid) Revolving Credit Loans, Swing Line Loans or Cash Collateralize the L/C
Obligations, or any combination of the foregoing, in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(a) unless
after the prepayment in full of the Revolving Credit Loans and the Swing Line
Loans the Total Revolving Credit Outstandings exceed the Revolving Credit
Facility at such time.
 
(b)

(i) 
From and after the Seventh Amendment Effective Date until the earlier of (i) the
Second Lien Closing Date and (ii) April 15, 2014, if the Borrower or any of its
Subsidiaries receives Net Cash Proceeds in excess of $2,500,000 from any Asset
Disposition or any Recovery Event (or series of related Asset Dispositions or
Recovery Events), then (i) on the next Business Day following the date of
receipt by the Borrower or the applicable Subsidiary of such Net Cash Proceeds
and (ii) subject to Section 2.06(e), the Borrower shall prepay (or cause to be
prepaid) the Loans by an amount equal to the amount of Net Cash Proceeds so
received, as set forth in Section 2.06(d); provided, however that at the
election of the Borrower, and so long as no Default shall have occurred and be
continuing, the Borrower, the applicable Subsidiary or any Loan Party (or any
combination of the foregoing) may reinvest all or any portion of such Net Cash
Proceeds if such reinvestment complies with the following requirements:  (w) the
Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer to the effect that the Borrower and/or any such permitted
Subsidiary intends to reinvest all or any portion of such Net Cash Proceeds in
accordance with this Section 2.06(b)(i), (x) the Borrower, the applicable
Subsidiary or any Loan Party (or any combination of the foregoing) shall
reinvest such Net Cash Proceeds to acquire operating assets (including the
construction of any such assets and the Acquisition of all of the Equity
Interests in one or more Persons owning or constructing any such assets), to
improve, enlarge, develop, re-construct or repair the affected asset, to perform
drydocking and machinery overhaul Maintenance Capital Expenditures with respect
to operating assets, or any combination of the foregoing in each case, within
365 days after the receipt of the applicable Net Cash Proceeds, (y) the
Borrower, the applicable Subsidiary or any Loan Party (or any combination of the
foregoing) shall, in the case of any Disposition of, or Recovery Event with
respect to, any Collateral, reinvest such proceeds in assets of the type
described in clause (x) above (including the construction of, or Maintenance
Capital Expenditures with respect to, such assets and the Acquisition of all of
the Equity Interests in one or more Persons owning or constructing such assets)
which will constitute Collateral and take all actions required by Section 6.13
with respect thereto (provided that any Equity Interests purchased with Net Cash
Proceeds of Collateral pursuant to this Section 2.06(b)(i) must be issued by a
Person organized under the laws of any political subdivision of the United
States), and (z) the Borrower shall prepay (or cause to be prepaid) the Loans,
as set forth in Section 2.06(d), with any portion of such Net Cash Proceeds not
expended in accordance with this Section 2.06(b)(i) within such period.  Pending
the application of any such Net Cash Proceeds, the Borrower may reduce
outstanding Indebtedness under the Revolving Credit Loans or invest such Net
Cash Proceeds in Cash Equivalents in which the Administrative Agent, for the
benefit of the Secured Parties, has a perfected first priority security
interest, subject only to Permitted Liens.  The provisions of this Section do
not constitute a consent to the consummation of any Disposition not permitted by
Section 7.05.

(ii)
If the Second Lien Closing Date occurs before April 15, 2014, from and after the
Second Lien Closing Date, if the Borrower or any of its Subsidiaries receives
Net Cash Proceeds in the aggregate in excess of $5,000,000 for all Recovery
Events and/or Dispositions of assets (other than Excluded Asset Dispositions),
then unless the Borrower demonstrates to the reasonable satisfaction of the
Administrative Agent that after giving effect to such Recovery Event and/or
Disposition of assets, the Borrower is in pro forma compliance with the
Collateral Coverage Sublimit, (i) on the next Business Day following the date of
receipt by the Borrower or the applicable Subsidiary of such Net Cash Proceeds
and (ii) subject to Section 2.06(e), the Borrower shall prepay or Cash
Collateralize (in the case of L/C Obligations) (or cause to be prepaid or Cash
Collateralized (in the case of L/C Obligations)) the Revolving Credit Loans,
Swing Line Loans or the L/C Obligations, or any combination of the foregoing, in
an amount equal to the amount required to cause the Borrower to become in pro
forma compliance with the Collateral Coverage Sublimit.  The provisions of this
Section do not constitute a consent to the consummation of any Disposition not
permitted by Section 7.05.

(iii)
If the Second Lien Closing Date does not occur before April 15, 2014, then from
and after such date, if the Borrower or any of its Subsidiaries receives Net
Cash Proceeds in the aggregate in excess of $5,000,000 for all Recovery Events
and/or Dispositions of assets (other than Excluded Asset Dispositions), then,
subject to Section 2.06(e), on the next Business Day following the date of
receipt by the Borrower or the applicable Subsidiary of such Net Cash Proceeds,
the Borrower shall prepay (or cause to be prepaid) the Loans by an amount equal
to the amount of Net Cash Proceeds so received, as set forth in Section
2.06(d).  The provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 7.05.

(iv)
With respect to any Disposition of assets (other than any Excluded Asset
Disposition) or Recovery Event which will result in Net Cash Proceeds in excess
of $10,000,000, the Borrower shall notify the Administrative Agent thereof on or
prior to the date of the applicable Disposition or promptly following the date
that the Borrower has actual knowledge that a Recovery Event has occurred.

(c)            If any Indebtedness shall be issued or incurred by the Borrower
or any of its Subsidiaries on or before the Second Lien Closing Date (excluding
any Indebtedness permitted to be incurred in accordance with Section 7.03(a) –
(f), (h) – (n), (p), and (q) and Indebtedness incurred pursuant to Section
7.03(g) to the extent provided below), then, subject to Section 2.06(e), on the
next Business Day following receipt by the Borrower or the applicable Subsidiary
of the Net Cash Proceeds from such issuance or incurrence, the Borrower shall
prepay (or cause to be prepaid) the Loans by an amount equal to the amount of
such Net Cash Proceeds, as set forth in Section 2.06(d).  The provisions of this
Section do not constitute a consent to the issuance or incurrence of any
Indebtedness by the Borrower or any of its Subsidiaries not otherwise permitted
hereunder.
 
(d)            Each prepayment of Loans pursuant to the foregoing provisions of
Section 2.06 shall be applied, subject to Section 2.17, first, to the prepayment
of the Term Loans to the Term Lenders on a pro rata basis and second to the
prepayment of the Revolving Credit Loans as provided in Section 2.06(f) below. 
Any prepayment of a Loan pursuant to this Section 2.06 shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05.  The amount of each prepayment of the Term Loans
pursuant to this Section 2.06 shall be applied ratably to the then remaining
installments of the Term Loans.
 
(e)            Notwithstanding any of the other provisions of clause (b) or (c)
of this Section 2.06, so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing:
 
(i)  
 
If, on any date on which a prepayment would otherwise be required to be made
pursuant to clause (b) or (c) of this Section 2.06, the aggregate amount of Net
Cash Proceeds required by such clause to be applied to prepay Loans on such date
is less than or equal to $5,000,000, the Borrower may defer such prepayment
until the first date thereafter on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (b) or (c) of this
Section 2.06 to be applied to prepay Loans exceeds $5,000,000.  During such
deferral period the Borrower may apply (or cause to be applied) all or any part
of such aggregate amount to prepay Revolving Credit Loans, and the Borrower may,
subject to the fulfillment of the applicable conditions set forth in Article IV,
reborrow such amounts (which amounts, to the extent originally constituting Net
Cash Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this Section 2.06. 
Upon the occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an
Event of Default during any such deferral period, the Borrower shall immediately
prepay (or cause immediately to be prepaid) the Loans in the amount of all Net
Cash Proceeds received by the Borrower or its Subsidiaries and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.06 (without giving effect to the first and second sentences of this
clause (e)(ii)) but which have not previously been so applied.

(ii)
If, on any date on which a prepayment would otherwise be required to be made
pursuant to clause (b) or (c) of this Section 2.06, the Borrower may, upon prior
written notice to the Administrative Agent, elect to defer such all or any
portion of such required prepayment until the end of an Interest Period provided
that (A) all of the applicable Net Cash Proceeds not previously applied to
prepay the Loans shall be deposited in a blocked deposit account at Bank of
America on or before the Business Day following receipt of such proceeds and (B)
such proceeds are applied to prepay the Loans at the end of such Interest
Period.  The Borrower hereby grants to the Administrative Agent, for the benefit
of the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  During the continuance of a
Default under Section 8.01(a) or Section 8.01(f), or an Event of Default during
any such deferral period, the Administrative Agent may, and at the direction of
the Required Lenders shall, prepay the Loans in the amount of all Net Cash
Proceeds and proceeds thereof on deposit in, or credited to, such deposit
account.

(f)            Prepayment of the Revolving Credit Facility made pursuant to this
Section 2.06, first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably among the Revolving Credit
Lenders to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations; and the amount remaining, if
any, after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrower for use
in the ordinary course of its business.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
Revolving Credit Lenders, as applicable.
 
2.07            Termination or Reduction of Commitments.
 
(a)            Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit or
the Swing Line Sublimit, or any combination of them, as the case may be, or at
any time or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit, or any combination of
them, as the case may be; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, and (iv) if, after giving effect to any reduction of
the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit  exceeds the amount of the Revolving Credit Facility, such Sublimit
shall be automatically reduced by the amount of such excess.  The Administrative
Agent will promptly notify the Revolving Credit Lenders of any such notice of
termination or reduction of the Revolving Credit Facility.  Any reduction of the
Revolving Credit Facility shall be applied to the Revolving Credit Commitment of
each Revolving Credit Lender according to its Applicable Revolving Credit
Percentage.  All fees accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.
 
(b)            Mandatory.  The Revolving Credit Facility shall be automatically
and permanently reduced on the dates and to the amounts set forth in the
definition of "Revolving Credit Facility". On the date of any such reduction,
the Borrower shall prepay (or caused to be prepaid) Revolving Credit Loans
and/or Swing Line Loans such that, after giving effect to such reduction of the
Revolving Credit Facility, the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility.  Each such reduction of the Revolving
Credit Facility shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Applicable Revolving Credit Percentage.


2.08            Repayment of Loans.
 
(a)            The Borrower shall repay to the Revolving Credit Lenders on the
Revolving Credit Maturity Date the aggregate principal amount of Revolving
Credit Loans made to the Borrower outstanding on such date.
 
(b)            The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date.
 
(c)            The Borrower shall repay to the Term Lenders the aggregate
outstanding principal amount of the Term Loans made to the Borrower as follows:
(i) on the last Business Day of each March, June, September and December,
commencing with June 30, 2012, the Borrower shall repay the Term Loans in the
aggregate principal amount as set forth in the grid below (which amount shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06) and (ii) on the Term Loan Maturity
Date, the Borrower shall repay the aggregate principal amount of the Term Loans
outstanding on such date.
 
Quarter Ending
Quarterly Amortization Amount
June 30, 2012 through and including March 31, 2013
$2,000,000
June 30, 2013 and thereafter
$4,000,000

 
2.09            Interest.
 
(a)            Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the principal
amount thereof from time to time outstanding for each Interest Period at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the principal amount thereof from time to time
outstanding from the applicable borrowing date and until repaid at a rate per
annum equal to the Base Rate plus the Applicable Margin for such Facility; and
(iii) each Swing Line Loan shall bear interest on the principal amount thereof
from time to time outstanding from the applicable borrowing date and until
repaid at a rate per annum equal to the Base Rate plus the Applicable Margin
applicable to Base Rate Loans.
 
(b)                                    
 
          (i)
If any amount of principal of any Loan is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount from time to time outstanding shall thereafter bear
interest at a fluctuating interest rate per annum at all times thereafter until
paid equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 
(ii)
If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, or, with respect to any amounts payable
solely in respect of Revolving Credit Commitments or Letters of Credit, the
Required Revolving Credit Lenders, or, with respect to any amounts payable
solely in respect of Term Loans, the Required Term Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)
Upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)            Interest on each Loan shall be due and payable by the Borrower in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
 
2.10            Fees.  In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
 
(a)            Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Margin times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.17.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.
 
(b)            Utilization Fee.  From and after July 1, 2014, the Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Applicable Revolving Credit Percentage, for each day that
the aggregate Oustanding Amount of all Revolving Credit Loans and L/C
Obligations exceeds 75% of the actual daily amount of the Revolving Credit
Facility then in effect (or, if terminated, in effect immediately prior to such
termination), a utilization fee of 0.25% per annum times the amount of such
excess, subject to adjustment as provided in Section 2.17.  The utilization fee
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after July 1, 2014, and on the last day of the Availability Period (and,
if applicable, thereafter on demand).  The utilization fee shall be calculated
quarterly in arrears.  The utilization fee shall accrue at all times, including
at any time during which one or more of the conditions in Article IV is not met.
 
(c)            Other Fees.
 
(i)  
 
The Borrower shall pay to the Arranger, any joint book manager, and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)
The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.11            Computation of Interest and Fees.
 
(a)            All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)            If, as a result of any restatement or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  If, as a result of any restatement or other
adjustment to the financial statements of the Borrower or for any other reason,
the Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and (ii)
a proper calculation of the Consolidated Leverage Ratio would have resulted in
lower pricing for such period, the amount of any overpayment of interest and
fees actually made shall, upon delivery of an officer's certificate to the
Administrative Agent by the Borrower, demonstrating the amount of such
overpayment, be applied as a credit to all subsequent payments due from any Loan
Party under any Loan Document to the applicable Lenders, ratably among such
Lenders, until the amount of such overpayment is eliminated.  This paragraph
shall not limit the rights of the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or 2.09(b) or
under Article VIII.  The parties' obligations under this paragraph survive any
termination of the Aggregate Commitments pursuant to Section 8.02.
 
2.12            Evidence of Debt.
 
(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender's Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)            In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
2.13            Payments Generally; Administrative Agent's Clawback.
 
(a)            General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 3:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 3:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)            (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
 
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.14            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations (other than Obligations owing under any Secured Hedge
Agreement or Secured Cash Management Agreement) in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations (other than Obligations owing under any Secured Hedge Agreement
or Secured Cash Management Agreement) in respect of any of the Facilities owing
(but not due and payable) to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations in respect of the Facilities owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
 
(i) 
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.15            Reserved.
 
2.16            Cash Collateral.
 
(a)            Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
(b)            Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. Cash Collateral provided by any
Defaulting Lender shall be held in a non-interest bearing deposit account.  Cash
Collateral provided by the Borrower may be held in any interest-bearing account
at the Borrower's election.  The Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
 
(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent's good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral may agree, subject to the consent of the L/C Issuer or
Swing Line Lender, as applicable, that Cash Collateral shall be held (and not
released) to support future anticipated Fronting Exposure or other obligations.
 
2.17            Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:
 
(i)  
Waivers and Amendments.  That Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.

(ii)
Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans under either
Facility or L/C Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or L/C Borrowings were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders under the applicable Facility on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)
Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.10(a) or any utilization fee pursuant to
Section 2.10(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) for any period
during which that Lender is a Defaulting Lender and (y) shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.03(h).

(iv)
Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Revolving Credit Lender that
is not a Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the
"Applicable Revolving Credit Percentage" of each Revolving Credit Lender that is
not a Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Revolving
Credit Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each Revolving Credit Lender that
is not a Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment  of such Revolving Credit Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of such
Revolving Credit Lender.

(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Revolving Credit Percentages (without giving
effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.
 
ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01            Taxes.
 
(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes or
Other Taxes, provided that if any applicable withholding agent shall be required
by applicable law to deduct any Taxes from such payments, then (i) if such Tax
is an Indemnified Tax or Other Tax, the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such withholding agent shall make such deductions and (iii) such
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)            Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)            Indemnification by the Borrower and Lenders.
 
(i) 
The Borrower shall indemnify the Administrative Agent, each Lender and each L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Borrower shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii). A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii)
Each Lender shall, and does hereby, severally indemnify, and shall make payment
in respect thereof within 10 days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (y) the Administrative Agent and the Borrower, as applicable, against
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent or any Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(d)            Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)            Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (i) through (v) of this Section 3.01(e)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i)  
duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii)
duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(v)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or such L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
 
3.02            Illegality.  If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to the Borrower to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted by it.
 
3.03            Inability to Determine Rates.  If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan  or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, "Impacted Loans"), or (b) the Administrative
Agent or the Required Lenders determine that for any reason  the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04            Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;

(ii)
subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or

(iii)
impose on any Lender or any L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)            Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender's or such L/C Issuer's holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or such L/C Issuer's capital or on the capital
of such Lender's or such L/C Issuer's holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's or such L/C
Issuer's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender's or such L/C Issuer's holding company for any such
reduction suffered.
 
(c)            Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay (or cause to
be paid) to such Lender or such L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.  Upon
request by the Borrower, a Lender or L/C Issuer shall also provide a certificate
that such Lender or L/C Issuer is generally requesting such compensation from
other borrowers which such Lender or L/C Issuer deems similarly-situated to the
Borrower.
 
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
120 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or such L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120 day period referred
to above shall be extended to include the period of retroactive effect thereof).
 
(e)            Reserves on Eurodollar Rate Loans.  The Borrower shall pay (or
cause to be paid) to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days' prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
 
3.05            Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)            any continuation, conversion, payment or prepayment of any Loan
to the Borrower other than a Base Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
 
(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06            Mitigation Obligations; Replacement of Lenders.
 
(a)            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or gives a notice pursuant to Section 3.02 (which notice is
not given by other similarly situated Lenders) and does not subsequently
designate a different Lending Office or assign its rights and obligations
hereunder to another of its offices, branches or affiliates as provided above,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07            Survival.  All of the Borrower's obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV   

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01            Conditions of Initial Credit Extension.  The obligation of each
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
 
(a)            The Administrative Agent's receipt of the following, each of
which shall be originals or either copies transmitted by electronic transmission
or telecopies (followed, in each case, promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i) 
executed counterparts of this Agreement and the Subsidiary Guaranty;

(ii)
a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)
executed counterparts of the Security Documents, together with:

(A)
to the extent not already in the possession of the Administrative Agent,
certificates representing the Equity Interests pledged pursuant to the Security
Documents, accompanied by undated stock powers executed in blank and instruments
evidencing any indebtedness pledged thereunder, all indorsed in blank ,

(B)
proper financing statements, duly prepared for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect the liens and security
interests created under the Security Documents covering the Collateral described
in the Security Documents,

(C)
any landlord waivers and access letters reasonably requested by the
Administrative Agent with respect to real property interests of the Borrower and
its Subsidiaries;

(D)
completed lien searches, dated on or before the date of the initial Credit
Extension, listing all effective financing statements filed in the jurisdictions
referred to in clause (B) above that name any Loan Party or any Subsidiary of
any Loan Party as debtor, together with copies of such other financing
statements, and

(E)
evidence that all other action that the Administrative Agent may reasonably deem
necessary in order to perfect the liens and security interests created under the
Security Documents has been completed (other than the filings referred to in
clause (B) above);

(iv)
an incumbency certificate executed by the Responsible Officer(s) of each Loan
Party evidencing the identity, authority and capacity of each Responsible
Officer authorized to act as a Responsible Officer in connection with each Loan
Document to which such Loan Party is a party;

(v)
copies, certified by the Secretary or Assistant Secretary (or other appropriate
Responsible Officer) of the applicable Loan Party, of all resolutions and other
appropriate authorizing actions taken or to be taken by or on behalf of each
Loan Party authorizing and approving the execution, delivery and performance of
all Loan Documents to which such Loan Party is a party, which resolutions or
authorizing actions have not been revoked, modified, amended or rescinded and
are in full force and effect as of the Closing Date;

(vi)
such Organizational Documents, certified by the Secretary or Assistant Secretary
(or other appropriate Responsible Officer) of the applicable Loan Party, and/or
certificates of good standing or similar certificates or instruments as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that the Borrower and each Subsidiary Guarantor is
validly existing, in good standing and (if applicable) qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vii)
a favorable legal opinion of (A) Jones, Walker, Waechter, Poitevent, Carrère &
Denègre L.L.P., counsel to the Loan Parties, and (B) General Counsel of the
Borrower, each addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties (or any of them) and the Loan Documents as
the Administrative Agent may reasonably request;

(viii)
a certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all material consents, licenses and approvals required to be obtained
by any Loan Party in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(ix)
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied
and (B) a calculation of the pro forma Consolidated Leverage Ratio as of the
last day of the fiscal quarter of the Borrower most recently ended as of the
Closing Date, giving pro forma effect to the Transaction;

(x)
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(xi)
endorsements naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies required to be maintained pursuant to the Loan Documents with respect
to the properties of the Borrower and its Subsidiaries forming part of the
Collateral; and

(xii)
evidence that the Existing Credit Agreement has been or concurrently with the
Closing Date is being terminated and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released (it being acknowledged that releases in certain jurisdictions may
not be fully evidenced of record until after the Closing Date).

(b)            There shall not have occurred since December 31, 2010 any event
or condition that has had or could be reasonably expected, either individually
or in the aggregate, to have a Material Adverse Effect;
 
(c)            The Lenders shall have received certification as to the financial
condition and Solvency of the Borrower and its Subsidiaries from the chief
financial officer of the Borrower after giving effect to the consummation of the
Transaction and the incurrence of indebtedness related thereto;
 
(d)            There shall be no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against the Borrower in
any court or before any arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect;
 
(e)            The Administrative Agent shall be satisfied that all Loans made
by the Lenders to the Borrower shall be in full compliance with the Federal
Reserve's margin regulations;
 
(f)            The Lenders shall have received (a) the Borrower's unqualified
audited consolidated financial statements for the year ending 2010 and (b)
budgets and forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each of the Borrower's
fiscal years 2011 through and including 2012, in each case, prepared by
management of the Borrower and in form and substance satisfactory to the
Lenders;
 
(g)            The Administrative Agent and the Lenders shall have received,
from a third party appraiser reasonably acceptable to the Administrative Agent
vessel appraisals in form and substance satisfactory to the Administrative Agent
and the Lenders, setting forth the fair market value of the vessels of the
Borrower and its Subsidiaries;
 
(h)            The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders, such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require and timely request;
 
(i)            Any fees required to be paid on or before the Closing Date shall
have been paid unless the receipt thereof on or before the Closing Date is or
has been waived by the recipient thereof;
 
(j)            The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced in a reasonably
detailed statement and received by the Borrower prior to or at a reasonable time
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent);
and
 
(k)            The Closing Date shall have occurred on or before May 31, 2011.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02            Conditions to all Credit Extensions.  The obligation of each
Lender and L/C Issuer to honor any Request for Credit Extension (other than, for
the avoidance of doubt, a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
 
(a)            The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer, after the Closing Date, to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
 
(b)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)            The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
 
(d)            The Borrower shall have demonstrated to the reasonable
satisfaction of the Administrative Agent that, after giving effect to such
proposed Credit Extension, the aggregate Outstanding Amount of all Revolving
Credit Loans plus the aggregate Outstanding Amount of all Swing Line Loans plus
the aggregate Outstanding Amount of all L/C Obligations will not exceed the
Collateral Coverage Sublimit.
 
Each Request for Credit Extension (other than, for the avoidance of doubt, a
Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01            Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, if
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or equivalent
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
as now conducted and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, if applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of its properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i), or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
5.02            Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or equivalent
action, and do not and will not (a) violate the terms of any of such Person's
Organizational Documents; (b) conflict with or result in any breach of or
default (however denominated) under, or the creation of any Lien under, or
require any payment to be made under any security issued by, or any loan
agreement, indenture or other material agreement to which such Person is a party
or which is binding on its properties; (c) violate any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (d) violate any Law applicable to it.
 
5.03            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made by any Loan Party in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Security Documents
to which it is a party or (c) following delivery of the Security Documents
pursuant to Section 6.13, the perfection or maintenance of the Liens created
under the Security Documents to which it is a party except for (i) such
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect, and
(ii) filings or other requisite actions necessary to perfect or establish the
priority of Liens created under the Security Documents, to the extent not
required by such Security Documents.
 
5.04            Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party that is a party hereto or thereto, as the
case may be, enforceable against such Loan Party in accordance with its terms,
except as such enforcement may be limited by Debtor Relief Laws and similar Laws
affecting creditors' rights generally or providing relief for debtors and
subject to general principles of equity.
 
5.05            Financial Statements; No Material Adverse Effect; No Internal
Control Event.
 
(a)            The Initial Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their consolidated results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including any such liabilities for
taxes, material commitments and Indebtedness.
 
(b)            The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2010, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of the date thereof and their consolidated
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)            [Intentionally left blank.]
 
(d)            Since the date of the most recent financial statements furnished
pursuant to Section 6.01(a) (or, until the date of the initial delivery of
financial statements pursuant to such Section, since the date of the Initial
Financial Statements), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(e)            To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Initial Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, in any material financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
consolidated basis.
 
(f)            The consolidated forecasted balance sheet and statements of
income and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were reasonable in light of the
conditions existing when made and, and represented, at the time of delivery, the
Borrower's good faith best estimate of its future financial condition and
performance.
 
5.06            Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of its properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely to such Loan Party,
could reasonably be expected to have a Material Adverse Effect.
 
5.07            No Default.  Neither any Loan Party nor any Subsidiary thereof
is in default under, or in breach of, any Contractual Obligation to which it is
a party or by which it is bound that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 
5.08            Ownership of Property; Liens.  The Borrower and its Subsidiaries
have good and defensible title to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to materially detract from the value thereof to, or the use thereof
in, the business of the Borrower and its Subsidiaries.  The property of Borrower
and its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.
 
5.09            Environmental Compliance.
 
(a)            The Borrower and its Subsidiaries are in compliance with all
applicable Environmental Laws, and have no liability under any Environmental
Laws, except for such non-compliance or liability which would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)            The Borrower and its Subsidiaries hold all Environmental Permits
(each of which is in full force and effect) necessary for the operation of its
business and for the use of any property owned, leased, or otherwise operated by
them, except for such Environmental Permits the failure to hold which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(c)            (i) There are no pending or, to the knowledge of the Borrower,
threatened, claims against the Borrower or any of its Subsidiaries under any
Environmental Laws, and, (ii) neither the Borrower nor any of its Subsidiaries
has received any written notice of alleged non-compliance with applicable
Environmental Laws or Environmental Permits which, in each case, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.10            Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates, except to the extent that reasonable self insurance meeting
the same standards is maintained with respect to such risks.
 
5.11            Taxes.  The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and except as
set forth on Schedule 5.11.  There is no proposed tax assessment against the
Borrower or any of its Subsidiaries that would, if made, have a Material Adverse
Effect.  Except as set forth on Schedule 5.11, neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement with any Person that is
not a Loan Party or Subsidiary thereof.
 
5.12            ERISA Compliance.
 
(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter or opinion letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
 
(b)            There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c)            (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 
(d)            Neither the Borrower or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other Pension Plans not otherwise
prohibited by this Agreement.
 
5.13            Subsidiaries; Equity Interests.  As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens (other than those created under the Security Documents
and any applicable Permitted Liens).  As of the Closing Date, the Borrower has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Borrower have been validly issued and are fully paid and
nonassessable.
 
5.14            Margin Regulations; Investment Company Act.
 
(a)            The Borrower is neither engaged nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower individually or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.
 
(b)            None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.
 
5.15            Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is a party or by
which the Borrower is bound, and all other matters known to the Borrower, that,
individually or in the aggregate, could, if breached or violated by, enforced
against, or adversely determined in relation to, the Borrower or any of its
Subsidiaries, reasonably be expected to result in a Material Adverse Effect.  No
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16            Compliance with Laws.  The Borrower and its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees binding on it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17            Taxpayer Identification Number.  As of the Closing Date, the
Borrower's true and correct U.S. taxpayer identification number is set forth on
Schedule 10.02, and after the Closing Date, as disclosed by the Borrower in
writing to the Administrative Agent.
 
5.18            Intellectual Property; Licenses, Etc.  The Borrower and/or its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, "IP Rights") that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person unless such failure to own or
possess the right to use such IP Rights would not reasonably be expected to have
a Material Adverse Effect.  To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries infringes upon any rights held by any other Person in a
manner that would reasonably be expected to have a Material Adverse Effect.  No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, against the Borrower or any of its
Subsidiaries, or any of their use thereof, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.19            Intentionally Left Blank.
 
5.20            Solvency.  Each Loan Party is, individually and together with
its Subsidiaries on a consolidated basis, Solvent.
 
5.21            Off-Balance Sheet Liabilities. Neither the Borrower nor any of
its Subsidiaries has any liability in respect of any Off-Balance Sheet
Liabilities.
 
5.22            Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.23            OFAC.  No Loan Party, nor to the knowledge of any Loan Party any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) has within the
previous five (5) years engaged in any transaction in violation of any
applicable Laws with any Person the Borrower knew to be the subject of Sanctions
or knew to be located, organized or residing in any Designated Jurisdiction.  No
Loan, nor the proceeds from any Loan, has been used, directly or indirectly in
violation of any applicable Laws, to lend, contribute, provide or has otherwise
made available to fund any activity or business in any Designated Jurisdiction
or to fund any activity or business of any Person the Borrower knew to be
located, organized or residing in any Designated Jurisdiction or knew to be the
subject of any Sanctions, or in any other manner that will knowingly result in
any violation by any Person (including any Lender, any Arranger, the
Administrative Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.
 
ARTICLE VI     

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each of its
Subsidiaries to:
6.01            Financial Statements.  Deliver to the Administrative Agent and
each Lender:
 
(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (giving effect to any extension permitted by
the SEC)), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all prepared in accordance with GAAP, audited and accompanied by
(i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing selected by the Borrower and reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement, and (ii) an opinion of such Registered
Public Accounting Firm independently assessing the Borrower's internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley, in each case,
so long as the foregoing are in effect and so long as therein required and
applicable to the Borrower, and expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object;
 
(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended March 31, 2011), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations and cash flows for such
fiscal quarter and for the portion of the Borrower's fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders' equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
 
(c)            as soon as available, but in any event within 30 days following
the end of each fiscal year of the Borrower (i) forecasts prepared by management
of the Borrower, in form reasonably satisfactory to the Administrative Agent and
the Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its respective Subsidiaries for
each of the immediately succeeding three years and (ii) the business plan of the
Borrower and its respective Subsidiaries for the immediately following fiscal
year; and
 
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02            Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender (except as provided in Section 6.02(a)):
 
(a)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and delivered to the
Administrative Agent (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
 
(b)            promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
 
(c)            promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
 
(d)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(e)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request; and
 
(g)            copies of any statement, report or notice furnished to any Person
pursuant to the terms of the Second Lien Loan Documents and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 6.02.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), or (e) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting by it of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders (each,
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person's
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive or proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials so marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Investor;" and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not so marked
"PUBLIC" as being suitable only for posting on a portion of the Platform not
designated "Public Investor."
6.03            Notices.  Promptly notify the Administrative Agent and each
Lender:
 
(a)            of the occurrence of any Default;
 
(b)            of any occurrence or event that has resulted or could reasonably
be expected to result in a Material Adverse Effect, including, if any of the
same resulted in or could be reasonably be expected to result in a Material
Adverse Effect, (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c)            of the occurrence of any ERISA Event, upon the Borrower obtaining
knowledge thereof;
 
(d)            of any material change in accounting policies or financial
reporting practices by the Borrower and the Subsidiaries taken as a whole;
 
(e)            of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or the Borrower's determination at any time of the
occurrence or existence of any Internal Control Event;
 
(f)            any public offering of Equity Interests of the Borrower, each
such notice to be delivered to the Administrative Agent not less than five
Business Days after the occurrence of such event; and
 
(g)            the incurrence of any "default" or "event of default" under the
Second Lien Loan Documents.
 
Each notice pursuant to this Section 6.03 other than Section 6.03(f) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04            Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05            Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
 
6.06            Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each case, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
6.07            Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days'
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, except to the extent reasonable self insurance meeting the
same standards is maintained.  Each Loan Party shall cause the Administrative
Agent to be named at all times as loss payee for the benefit of the Lenders in
respect of each property or casualty insurance policy that such Loan Party is
required to maintain under this Section with respect to the Collateral, and at
all times as an additional insured party in respect of each liability insurance
policy that such Loan Party is required to maintain under this Section.
 
6.08            Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09            Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
 
6.10            Inspection Rights.  Permit representatives of the Administrative
Agent and each Lender to visit and inspect its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower and subject to applicable safety
standards, applicable privilege and confidentiality restrictions, and
restrictions of owners of such records or properties who are neither the
Borrower nor any Subsidiary; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
 
6.11            Use of Proceeds.  (a) Use the proceeds of the Credit Extensions
made on the Closing Date to (i) refinance certain Indebtedness of the Borrower
and its Subsidiaries existing on the Closing Date (including without limitation
existing Indebtedness of Borrower and CDI Vessel under the Existing Credit
Agreement), (ii) pay fees and expenses incurred in connection with the
foregoing, the entering into and funding of the Facilities, and all related
transactions, or (iii) any combination of the foregoing matters; and (b) use the
proceeds of all other Revolving Credit Loans and use the Letters of Credit to
provide ongoing working capital and for other general corporate purposes,
including future Acquisitions, of the Borrower and its Subsidiaries not in
violation of any Law or of any Loan Document.
 
6.12            Material Contracts.  Perform and observe all the terms and
provision of each Material Contract to be performed and observed by it, maintain
each such Material Contract in full force and effect and enforce each such
Material Contract in accordance with its terms, except, in any case described in
this Section 6.12, where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
6.13            Collateral; etc.
 
(a)            With respect to any property (other than any Excluded Property)
acquired after the Closing Date by any Loan Party, including without limitation
pursuant to Section 7.02(h), and any property that ceases to be Excluded
Property promptly (i) execute and deliver to the Administrative Agent such
amendments or addendums to the Security Documents or such other documents as the
Administrative Agent reasonably deems necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such property (subject only to applicable Permitted Liens),
including without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be reasonably requested by the Administrative Agent, in each
case within a reasonable time following the applicable requests of the
Administrative Agent and receipt of applicable documents, if any.
 
(b)            With respect to any new Subsidiary (other than, (y) a Subsidiary
that, promptly upon its formation incurs Indebtedness pursuant to Section
7.03(h), to the extent such Subsidiary is prohibited under the documents
governing such Indebtedness from taking any of the following actions and (z) in
the case of clause (iii) below, a Foreign Subsidiary, and in the case of all
clauses below, an Immaterial Foreign Subsidiary or an Excluded Foreign
Subsidiary) created or acquired after the Closing Date, including without
limitation pursuant to Section 7.02(h), (which, for the purposes of this
paragraph, shall include any existing Subsidiary that ceases to be an Immaterial
Foreign Subsidiary or an Excluded Foreign Subsidiary), by any Loan Party,
promptly (i) execute and deliver to the Administrative Agent such amendments or
addendums to the Security Documents as the Administrative Agent deems necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Equity Interests of such new
Subsidiary that is owned by such Loan Party (subject only to applicable
Permitted Liens), (ii) deliver to the Administrative Agent the certificates (if
any) representing such Equity Interests, together with undated stock powers or
share transfer forms, in blank, executed and delivered by a duly authorized
officer of the applicable Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Subsidiary Guaranty and the Security Documents and (B) to
take such actions necessary to grant to the Administrative Agent for the benefit
of the Secured Parties a perfected first priority security interest in the
collateral described in the Security Documents with respect to such new
Subsidiary (subject only to applicable Permitted Liens), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be reasonably requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, in each case within a reasonable time following the applicable requests
of the Administrative Agent and receipt of applicable documents, if any.
 
(c)            With respect to (i) any new Excluded Foreign Subsidiary (other
than (y) a Subsidiary that, promptly upon its formation incurs Indebtedness
pursuant to Section 7.03(h), to the extent the documents governing such
Indebtedness prohibit the following actions and (z) an Immaterial Foreign
Subsidiary) created or acquired after the Closing Date by any Loan Party,
including without limitation pursuant to Section 7.02(h), and (ii) any Excluded
Foreign Subsidiary of a Loan Party which Subsidiary is existing on the Closing
Date but whose Equity Interests are not subject to a Foreign Pledge Agreement,
if such Excluded Foreign Subsidiary ceases to be an Immaterial Foreign
Subsidiary, promptly (A) execute and deliver to the Administrative Agent such
amendments or addendums to the Security Documents or such other documents as the
Administrative Agent deems necessary and requests in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject only to applicable Permitted Liens) in the
Equity Interests of such Subsidiary that is owned by the applicable Loan Party,
(provided that in no event shall more than 66% of the total outstanding Equity
Interests of any such Excluded Foreign Subsidiary be required to be so pledged),
and (B) deliver to the Administrative Agent the certificates (if any)
representing such Equity Interests, together with undated stock powers or share
transfer forms, in blank, executed and delivered by a duly authorized officer of
the applicable Loan Party, and take such other action as may be necessary or, in
the reasonable opinion of the Administrative Agent, desirable to perfect the
Lien of the Administrative Agent thereon, and (C) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, in each case within a reasonable time following the applicable requests
of the Administrative Agent and the receipt of any applicable documents.
 
(d)            If the Borrower ceases to actively market its Port of Iberia
facility for sale, the Borrower shall promptly (a) execute and deliver to the
Administrative Agent a Mortgage with respect to such Port of Iberia facility,
and (b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require in order to perfect and maintain the validity, effectiveness and
priority of such Mortgage and the Liens intended to be created thereunder.
 
(e)            Within 30 days following the Closing Date, the Borrower shall, or
shall cause Cal Dive Offshore Contractors, Inc., to promptly deliver to the
Administrative Agent a mortgagee title insurance policy, including
endorsements, with respect to the mortgaged Louisiana property, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(f)            [Intentionally left blank].
 
6.14            Governmental Authorizations.  If any filing, notice to,
registration with, or consent or other action of any Governmental Authority is
required to be made or obtained by the Borrower or any of its Subsidiaries under
Law applicable to any of them to permit any Foreign Subsidiary to make payments
on any intercompany note made by it or any Restricted Payments to any other
Subsidiary or the Borrower, as applicable, promptly take such actions as are
reasonably necessary to obtain permission for such Foreign Subsidiary to make
such note payments or Restricted Payments without further Governmental Authority
approval.
 
6.15            Compliance with Environmental Laws.  In each case, to the extent
that the failure to do or cause to be done any of the following actions would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (i) comply, and cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; (ii) obtain and renew
all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.16            Further Assurances.  Promptly upon request by, and receipt of
any applicable information and documents from, the Administrative Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party's or any of its Subsidiaries' properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
ARTICLE VII 

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly:
7.01            Liens.  Create, incur, assume or permit to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)            Liens created pursuant to any Loan Document;
 
(b)            Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals, replacements or extensions thereof, provided that (i) neither the
property nor the description of the property covered thereby is changed other
than as a result of Maintenance Capital Expenditures, (ii) the amount secured or
benefited thereby is not increased other than as contemplated by
Section 7.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed other than in a transaction that is not prohibited by
Section 7.04, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
 
(c)            Liens for taxes, assessments, other governmental charges or
levies not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(d)            carriers', warehousemen's, mechanics', materialmen's,
repairmen's, vendors', landlords', or other like Liens, including common law
maritime Liens or Liens under the Federal Maritime Lien Act or similar state
statutes, arising in the ordinary course of business for amounts which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
in accordance with GAAP with respect thereto are maintained on the books of the
applicable Person;
 
(e)            pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)            easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
 
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
 
(i)            Liens securing Indebtedness permitted under Section 7.03(e) or
Section 7.03(j); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
principal amount of the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
 
(j)            [Intentionally left blank];
 
(k)            [Intentionally left blank];
 
(l)            [Intentionally left blank];
 
(m)            Liens on leasehold interests of the Borrower or any Subsidiary
created by the lessor of the applicable leased premises in favor of a mortgagee
of such premises;
 
(n)            [Intentionally left blank];
 
(o)            Liens for salvage or general average for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(p)            Liens incurred in the ordinary course of business of the Borrower
or any Subsidiary arising from vessel chartering, operations, drydocking,
maintenance, the furnishing of supplies or fuel to vessels and crews wages, in
each case (i) of a maritime lien nature and (ii)  for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(q)            Liens on the property or assets of a Person which becomes a
Subsidiary after the date hereof securing Indebtedness permitted by Section
7.03(n); provided that (i) such Liens existed at the time such Person became a
Subsidiary and were not created in anticipation thereof, (ii) no such Lien is
spread to cover any additional property or assets after the time such Person
becomes a Subsidiary, and (iii) the amount of Indebtedness secured thereby is
not increased;
 
(r)            Liens securing Indebtedness (other than Guarantees) permitted
under Section 7.03(h); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
principal amount of the Indebtedness secured thereby does not exceed the amount
of the costs and expenses of acquiring or engineering, procurement,
construction, and financing of the applicable asset;
 
(s)            Liens in favor of a banking or brokerage institution arising by
operation of law or otherwise encumbering deposits or securities (including the
right of set-off) held by such institution, in each case which arise in the
ordinary course of business in connection with the provision of deposit or
security account services and are within the general parameters customary in the
banking or brokerage industry;
 
(t)            Liens (other than blanket Liens) not otherwise permitted by any
other clause of this Section 7.01, encumbering assets other than vessels, which
secure Indebtedness in an aggregate outstanding principal amount not exceeding
$30,000,000 at any time, provided that, if the Second Lien Closing Date occurs
before April 15, 2014, then from and after such Second Lien Closing Date the
foregoing Liens may not secure Indebtedness in an aggregate outstanding
principal amount exceeding $5,000,000 at any time; provided, further that no
Lien may be created, incurred, assumed or permitted to exist pursuant to this
Section 7.01(t) from and after the Seventh Amendment Effective Date until the
earlier of (i) the Second Lien Closing Date and (ii) April 15, 2014;
 
(u)            if the Second Lien Closing Date occurs before April 15, 2014,
Liens securing the Second Lien Debt to the extent permitted under the
Intercreditor Agreement; provided that both before and after giving effect to
the incurrence of any such Lien, the Borrower is in compliance with Section
7.19; and
 
(v)            from and after the earlier of (i) the Second Lien Closing Date
and (ii) April 15, 2014, Liens on assets of Foreign Subsidiaries that are not
Loan Parties securing Indebtedness permitted under Section 7.03(q), provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness.
 
7.02            Investments.  Make any Investments, except:
 
(a)            Investments existing on the date hereof and listed on
Schedule 7.02;
 
(b)            Investments held by the Borrower or any Subsidiary in the form of
Cash Equivalents;
 
(c)            Investments consisting of loans or advances to officers,
directors and employees of the Borrower and its Subsidiaries in an aggregate
amount not to exceed $5,000,000 at any time outstanding, for ordinary business
purposes;
 
(d)            Investments of (i) the Borrower in any Subsidiary Guarantor or in
any Person that becomes a Subsidiary Guarantor contemporaneously with such
Investment, or, subject to the final clause of this Section 7.02, any Foreign
Subsidiary, (ii) any Subsidiary in the Borrower or in a Subsidiary Guarantor or
in any Person that becomes a Subsidiary Guarantor substantially
contemporaneously with the making of such Investment, or, subject to the final
clause of this Section 7.02, any Foreign Subsidiary, and (iii) any Unpledged
Foreign Subsidiary in any other Unpledged Foreign Subsidiary;
 
(e)            Investments (i) consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) received in satisfaction or
partial satisfaction thereof from financially troubled customers and suppliers
to the extent reasonably necessary in order to prevent or limit loss or received
in connection with the bankruptcy or reorganization of its customers and
suppliers;
 
(f)            (i) Guarantees permitted by Section 7.03, and (ii) Guarantees by
the Borrower or any Subsidiary for the performance or payment obligations of the
Borrower or any Wholly Owned Subsidiary, which obligations were incurred in the
ordinary course of business and do not constitute Indebtedness;
 
(g)            Investments in joint ventures if each of the following conditions
is satisfied: (i) immediately before and after giving effect to such Investment,
no Default shall have occurred and be continuing and (ii) the aggregate amount
of all such Investments, net of the aggregate amount of consideration received
from the Dispositions of all Investments theretofore made pursuant to this
Section 7.02(g) and any other cash return paid to any Loan Party (whether
directly or indirectly via a Subsidiary) in respect thereof including
distributions and returns of principal or capital, shall not exceed $35,000,000
on a cumulative basis since the Closing Date; provided, however, that no more
than $15,000,000 on a cumulative basis since the Closing Date of Investments
made pursuant to this Section 7.02(g) shall be in the form of cash or Cash
Equivalents;
 
(h)            Investments as a result of Acquisitions, if each of the following
conditions is satisfied: (i) immediately before and after giving effect to such
Acquisition, no Default shall have occurred and be continuing, (ii) the
Consolidated Leverage Ratio, calculated on a pro forma basis after giving effect
to such Acquisition, including any Indebtedness incurred in connection
therewith, shall be less than 3.25 to 1.00, (iii) such Acquisition shall not be
opposed by the board of directors or similar governing body of the Person or
assets being acquired, (iv) the acquired Person or assets are in substantially
the same business as the Borrower or any of its Subsidiaries or any business
reasonably related or incidental thereto and (v) the Borrower complies (or
causes compliance with) all requirements of Section 6.13 with respect to the
acquired Person or assets;
 
(i)            cash Investments consisting of Capital Expenditures permitted
pursuant to Section 7.12;
 
(j)            Investments in any Person to the extent such Investment
represents the non-cash portion of consideration received for a Disposition of
any property that was made pursuant to and in compliance with Section 7.05;
 
(k)            any Investments received solely in exchange for Equity Interests
consisting of common stock of the Borrower (excluding any Equity Interests that
would constitute Indebtedness);
 
(l)            Swap Contracts conforming to the description in Section 7.03(d);
 
(m)            Investments consisting of intercompany Indebtedness permitted to
be incurred under, and complying with the requirements of, Section 7.03;
 
(n)            Investments not otherwise permitted by any other clause of this
Section 7.02 which do not exceed, in the aggregate, $25,000,000 on a cumulative
basis since the Closing Date; and
 
(o)            Investments consisting of ordinary course loans or advances made
by the Borrower or any Subsidiary to the Borrower or any Subsidiary for
operating expenses and working capital needs, so long as the amount of such
Investments made to Persons other than the Borrower or Subsidiary Guarantors
does not exceed $95,000,000 in the aggregate for all such Investments made from
and after the First Amendment Effective Date.
 
Notwithstanding anything in this Section 7.02 or elsewhere in this Agreement to
the contrary, from and after the Seventh Amendment Effective Date, the Borrower
shall not, and shall not permit any of its Subsidiaries (other than Unpledged
Foreign Subsidiaries) to, make any Investment in any Unpledged Foreign
Subsidiary or any Pledged Foreign Subsidiary, other than, in each case (i)
Investments existing on the Seventh Amendment Effective Date and (ii)
Investments described in Section 7.02(o) above.
7.03            Indebtedness.  Create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)            Indebtedness under the Loan Documents;
 
(b)            Indebtedness existing on the date hereof and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, replacement, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any), and other material terms taken as a
whole, of any such refinancing, refunding, replacement, renewal or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no more restrictive in any material respect to the
Loan Parties than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, replaced, renewed or extended and the
interest rate applicable to any such refinancing, refunding, replacement,
renewing or extending Indebtedness does not exceed the range of the market
interest rates then available to the obligor thereunder for comparable
transactions, and (iii) if such Indebtedness is subordinated to the Obligations,
the terms relating to subordination of any such refinancing, refunding,
replacement, renewal or extending Indebtedness are no less favorable to the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, replaced, renewed or extended;
 
(c)            Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder and Indebtedness of joint ventures in
which such Person owns Equity Interests in an aggregate amount not to exceed
$25,000,000;
 
(d)            obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view" and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party other than as a result of offset or similar
rights;
 
(e)            Indebtedness in respect of capital leases, and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $30,000,000, and
refinancings, refundings, extensions and renewals of any such Indebtedness;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension, (ii) the terms relating to principal amount, amortization, maturity,
collateral (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewal or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no more
restrictive in any material respect to the Loan Parties than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the range of the
market interest rates then available to the obligor thereunder for comparable
transactions, and (iii) if such Indebtedness is subordinated to the Obligations,
the terms relating to subordination of any such refinancing, refunding, renewal
or extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended;
 
(f)            unsecured Indebtedness in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding;
 
(g)            if the Second Lien Closing Date occurs before April 15, 2014,
Indebtedness of the Borrower under the Second Lien Loan Documents in an
aggregate amount not to exceed $150,000,000 at any time outstanding, so long as
(i) such Indebtedness has no maturity earlier than 12 months after the Term Loan
Maturity Date and the Revolving Loan Maturity Date, (ii) such Indebtedness does
not require any scheduled repayment, defeasance, or redemption of any principal
amount thereof prior to maturity, (iii) the Second Lien Loan Documents do not
contain covenants, terms, or conditions that are more restrictive, taken as a
whole, than the covenants terms, and conditions of this Agreement and (iv) the
Second Lien Loan Documents are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders;
 
(h)            Indebtedness incurred by a Wholly Owned Subsidiary of the
Borrower for the acquisition or construction of a vessel, provided that (i) such
Subsidiary is created for the purpose of acquiring or constructing and owning
such vessel and owns no other material assets, (ii) such Subsidiary is the sole
owner of such vessel, (iii) neither the Borrower nor any of its other
Subsidiaries (A) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) for such
Indebtedness or (B) is directly or indirectly liable as a guarantor or otherwise
of such Indebtedness, except that the Borrower or any Subsidiary may provide an
unsecured Guarantee in favor of the United States Maritime Administration with
respect to any such Indebtedness Guaranteed by the United States Maritime
Administration, (iv) all expenditures with respect to the acquisition or
construction of the vessel are made in compliance with Section 7.12; and (v) the
aggregate amount of all such Indebtedness incurred pursuant to this Section
7.03(h) shall not exceed $65,000,000 at any one time outstanding and
refinancings, refundings, extensions and renewals of any such Indebtedness;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal, or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal, or
extension and (ii) the terms of such refinancing, refunding, renewing, or
extending Indebtedness satisfy the requirements of this Section 7.03(h);
 
(i)            Indebtedness of the Borrower or any Subsidiary owed to the
Borrower or any Subsidiary, provided that in each case such Indebtedness shall
be (A) permitted by Section 7.02 and (B) subordinated to the Obligations on the
terms set forth on Annex I to Schedule 7.03, or on other terms reasonably
acceptable to the Administrative Agent;
 
(j)            Indebtedness in respect of sale and leaseback transactions to the
extent otherwise permitted under Section 7.01(i) and Section 7.05(e);
 
(k)            unsecured Indebtedness in respect of letters of credit, bank
guarantees, surety bonds, performance bonds, warranty bonds, bid bonds and
similar obligations, in each case, supporting international operations of the
Borrower and its Subsidiaries, in an aggregate amount not to exceed $65,000,000
at any time outstanding;
 
(l)            Indebtedness refinancing, refunding, replacing, renewing, or
extending any Indebtedness permitted under Section 7.03(g); provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, replacement, renewal, or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, or extension, and (ii) the terms of such refinancing, refunding,
renewing or extending Indebtedness satisfy the requirements of Section 7.03(g);
 
(m)            (i) from and after the Seventh Amendment Effective Date through
and including the Second Lien Closing Date, Indebtedness under the Summit Credit
Agreement as in effect on the Seventh Amendment Effective Date in an aggregate
outstanding principal amount not exceeding $20,000,000 less any repayments or
prepayments of principal thereof, and (ii) from and after the earlier of (A) the
Second Lien Closing Date and (B) April 15, 2014, other Indebtedness secured by
Liens permitted under Section 7.01(t) in an aggregate outstanding principal
amount not exceeding $5,000,000 at any time; provided that no Indebtedness shall
be created, incurred, assumed or permitted to exist under this Section 7.03(m)
from and after the Seventh Amendment Effective Date until the earlier of (1) the
Second Lien Closing Date and (2) April 15, 2014;
 
(n)            Indebtedness of a Person which becomes a Subsidiary after such
date in an aggregate outstanding principal amount not exceeding, together with
all the aggregate outstanding principal amount of all other Indebtedness
pursuant to this Section 7.03(n), $25,000,000 at any time, provided that (i)
such indebtedness existed at the time such Person became a Subsidiary and was
not created in anticipation thereof, (ii) neither the Borrower nor any of its
Subsidiaries (A) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) for such
Indebtedness or (B) is directly or indirectly liable as a guarantor or otherwise
of such Indebtedness, and (iii) immediately after giving effect to the
acquisition of such Person by the Borrower or any of its Subsidiaries no Default
or Event of Default shall have occurred and be continuing;
 
(o)            Qualified Convertible Indebtedness in an aggregate principal
amount not to exceed $100,000,000;
 
(p)            unsecured Indebtedness consisting of debt securities of the
Borrower that may be converted into cash, shares of common stock of the
Borrower, or a combination thereof, refinancing, refunding, replacing, renewing,
or extending any Indebtedness permitted under Section 7.03(o); provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, replacement, renewal, or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, or extension, (ii) such Indebtedness has a final maturity at least 6
months after the Term Loan Maturity Date and the Revolving Credit Maturity Date,
(iii) such Indebtedness does not require any scheduled repayment, defeasance, or
redemption of any principal amount thereof or any conversion into cash prior to
maturity (other than conversions of such Indebtedness into shares of common
stock of the Borrower and Permitted Cash Conversions), and (iv) the agreements
governing such Indebtedness do not contain covenants, terms, or conditions that
are more restrictive, taken as a whole, than the covenants terms, and conditions
of this Agreement; and
 
(q)            from and after the earlier of (i) the Second Lien Closing Date
and (ii) April 15, 2014, Indebtedness incurred by Foreign Subsidiaries that are
not Loan Parties to finance foreign projects by such Foreign Subsidiaries in an
aggregate outstanding principal amount not exceeding $30,000,000 at any time.
 
7.04            Fundamental Changes.  Other than (i) a merger of the Borrower or
a Domestic Subsidiary to effectuate a reincorporation or statutory conversion in
another state of the United States or (ii) a statutory conversion in any state
of the United States, in either case upon at least 30 days' prior written notice
to the Administrative Agent, merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)            any Subsidiary may merge with or dissolve into (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries, provided that when any Subsidiary
Guarantor is merging with or dissolving into another Subsidiary, the Subsidiary
Guarantor shall be the continuing or surviving Person;
 
(b)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary, and may thereafter liquidate or dissolve if applicable; provided
that if the transferor in such a transaction is a Subsidiary Guarantor, then the
transferee must either be the Borrower or a Subsidiary Guarantor;
 
(c)            the Borrower or any of the Subsidiaries may merge with another
Person to effectuate an Acquisition permitted by Section 7.02(h); provided that
the Borrower or the applicable Subsidiary is the acquiring or surviving entity
(or, with respect to any merger by a Subsidiary, the surviving entity becomes a
Subsidiary in the transaction); and provided further that if such merging
Subsidiary is a Subsidiary Guarantor, the surviving entity becomes a Subsidiary
Guarantor and complies with the requirements for new Subsidiary Guarantors under
Section 6.13; and
 
(d)            the Borrower or any Subsidiary may Dispose of all of the Equity
Interests of any Subsidiary in accordance with Section 7.05(n).
 
7.05            Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except (without duplication):
 
(a)            Dispositions of obsolete, surplus or worn out property or
property that is no longer used or useful for the business of the Borrower or
any Subsidiary, whether now owned or hereafter acquired, in each case in the
ordinary course of business;
 
(b)            Dispositions of inventory and Cash Equivalents, charters of
vessels, and leases of equipment, in each case in the ordinary course of
business;
 
(c)            Dispositions of property to the Borrower or a Wholly Owned
Subsidiary; provided that if the transferor of such property is the Borrower or
a Subsidiary Guarantor, the transferee thereof must either be the Borrower or a
Subsidiary Guarantor;
 
(d)            (i) Dispositions permitted by Section 7.04, and (ii) Restricted
Payments permitted by Section 7.06;
 
(e)            Dispositions in connection with any sale and leaseback
transaction otherwise permitted hereunder in an amount not to exceed $15,000,000
in the aggregate for any fiscal year;
 
(f)            Dispositions in the ordinary course of business, in one
transaction or a series of related transactions, of assets (other than Equity
Interests of Subsidiaries) of the Borrower or its Subsidiaries with a fair
market value not exceeding $2,500,000 for each such Disposition and $2,500,000
in the aggregate for all such Dispositions in any fiscal year;
 
(g)            [Intentionally left blank];
 
(h)            the Disposition of assets received pursuant to
Section 7.02(e)(ii);
 
(i)            the grant in the ordinary course of business of any non-exclusive
license of patents, trademarks, registrations therefor and other similar
intellectual property;
 
(j)            any Disposition of assets pursuant to (i) a condemnation,
appropriation, seizure or similar taking or proceeding by a Governmental
Authority or (ii) the requirement of, or at the direction of, a Governmental
Authority;
 
(k)            [Intentionally left blank];
 
(l)            Dispositions of assets, other than Collateral, constituting
non-cash contributions to a joint venture to the extent such Investment is
permitted pursuant to Section 7.02(g) (for the purpose of determining compliance
with the limitations of such Section, the assets shall be valued at the value
attributed thereto in the applicable joint venture agreement or, if greater,
fair market value);
 
(m)            The exchange of any vessel (other than a vessel that is subject
to a Vessel Mortgage) for any vessel of equivalent value (including any cash or
Cash Equivalents necessary in order to achieve an exchange of equivalent value);
 
(n)            (i) Cal Dive Offshore Contractors, Inc. may Dispose of all of the
Equity Interests of Cal Dive International Pte. Limited to Cal Dive Offshore
International, Ltd. or another Subsidiary and (ii) the Borrower or any
Subsidiary may Dispose of (including by means of a merger of such Subsidiary)
the Equity Interests of a Subsidiary; provided that with respect to any
Disposition pursuant to this clause (ii) (A) no less than all of the Equity
Interests of the Borrower and its Subsidiaries in the applicable Subsidiary are
Disposed of concurrently, (B) all such Dispositions shall be made for fair
market value and (C) the Subsidiary so Disposed of shall not, on an aggregate
basis with all other Subsidiaries Disposed of pursuant to this Section 7.05(n),
account for (y) assets having an aggregate book value of greater than 5% of the
consolidated total assets of the Borrower and its Subsidiaries or
(z) Consolidated EBITDA exceeding 5% of the Consolidated EBITDA of the Borrower,
in each case determined as of the end of the fiscal quarter most recently ended;
provided further that if such Disposition of the Equity Interests of a
Subsidiary is by means of a merger of such Subsidiary into a Loan Party, such
Disposition shall not be subject to the first proviso in this Section
7.05(n)(ii);
 
(o)            The granting of any Lien permitted hereunder and dispositions of
property subject to any such Lien that is transferred to the lienholder or its
designee in satisfaction or settlement of such lienholder's claim;
 
(p)            Dispositions of assets (other than a vessel that is subject to a
Vessel Mortgage) not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all assets Disposed of in
reliance on this clause (p) from and after the Closing Date, together with the
aggregate book value of the assets of all Subsidiaries Disposed of pursuant to
clause (n) above since the Closing Date, shall not exceed 15% of the total book
value of all assets of the Borrower and its Subsidiaries as of the end of the
most recent fiscal quarter of the Borrower;
 
(q)            Dispositions of vessels subject to a Vessel Mortgage; provided
that (i) no such vessel has an appraised value greater than $25,000,000 and (ii)
the appraised value of all vessels Disposed of pursuant to this Section 7.05(q)
shall not exceed, in the aggregate, $50,000,000; and
 
(r)            [Intentionally left blank].
 
provided, however, that any Disposition pursuant to clauses (a) through (e), 
(j)(ii), (k), (m), (n), (p) and (q)   shall be for fair market value.
For purposes of determining compliance with this Section 7.05, the fair market
value of any property Disposed of for consideration not consisting entirely of
cash shall be the sum of the cash portion of the consideration, if any, and the
fair market value of the non-cash portion of the consideration, as reasonably
determined by the Borrower in good faith.
7.06            Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
 
(a)            each Subsidiary may declare and make Restricted Payments to the
Borrower, the Subsidiary Guarantors and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;
 
(b)            the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)            so long as no Default shall have occurred and be continuing or
would occur as a result thereof, the Borrower and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests; and
 
(d)            the Borrower may make customary payments in cash in lieu of
fractional shares in connection with the conversion to or exchange for Equity
Interests of convertible or exchangeable debt securities permitted under Section
7.03.
 
7.07            Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.
 
7.08            Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm's length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to transactions as follows:  (i) transactions between the Borrower and
any Subsidiary Guarantor or between and among any Subsidiary Guarantors;
(ii) any Restricted Payment permitted by Section 7.06; (iii) Investments
permitted under Section 7.02(d); (iv) loans and advances permitted under
Section 7.02(c) and Guarantees permitted under Section 7.02(f); (v) the
performance of employment, equity award, equity option or equity appreciation
agreements, plans or other similar compensation or benefit plans or arrangements
(including vacation plans, health and insurance plans, deferred compensation
plans and retirement or savings plans) entered into by the Borrower or any
Subsidiary in the ordinary course of its business with its employees, officers
and directors; (vi) the performance of any agreement set forth under Schedule
7.08 and as in effect on the date hereof or as otherwise in a form as provided
on such Schedule; and (vii) fees and compensation to, and indemnity provided on
behalf of, officers, directors, and employees of the Borrower or any Subsidiary
in their capacity as such, to the extent such fees and compensation are
customary.
 
7.09            Burdensome Agreements.  Except for restrictions and conditions
(1) imposed by Law, (2) existing on the date hereof, together with each
extension, renewal, replacement (in the case of documents governing Indebtedness
listed on Schedule 7.03), amendment or modification to the extent it does not
expand the scope of any such restriction or condition or otherwise make the same
more restrictive, (3) of a customary nature contained in agreements relating to
the Disposition of a Subsidiary otherwise permitted under this Agreement pending
such Disposition, provided such restrictions and conditions apply only to the
Subsidiary that is to be Disposed of, or (4) contained in joint venture
agreements or other similar agreements entered into in the ordinary course of
business in respect to the Disposition or distribution of assets of such joint
venture, enter into any Contractual Obligation (other than this Agreement or any
other Loan Document, or any related document, instrument or agreement) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Subsidiary Guarantor or to otherwise transfer property to the
Borrower or any Subsidiary Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or permit to exist Liens on its property to secure the
Obligations; provided, however, that the foregoing clauses (i) and (ii) shall
not prohibit any such limitations contained in the Second Lien Loan Documents as
in effect on the Second Lien Closing Date or that are applicable solely to any
Subsidiary incurring Indebtedness permitted pursuant to Section 7.03(h) to the
extent so provided in the agreements governing such Indebtedness and the
foregoing clause (iii) shall not (A) prohibit any negative pledge incurred or
provided in the Second Lien Loan Documents as in effect on the Second Lien
Closing Date or in favor of any holder of a Lien permitted by Section 7.01(f),
(i), (q), (r), (s) or (t) and secured Indebtedness permitted under Section
7.03(e), (h), or (n) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness and (B) apply to
customary provisions in leases, licenses and similar contracts restricting the
assignment, encumbrance, sub-letting or transfer thereof; or (b) except for the
Second Lien Loan Documents as in effect on the Second Lien Closing Date,
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure the Obligations.
 
7.10            Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
 
7.11            Financial Covenants.
 
(a)            Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio to be less than the following amounts
at any time during each of the following corresponding periods:
 
Period
Ratio
For the fiscal quarter ending December 31, 2013
1.10 to 1.00
For the fiscal quarter ending March 31, 2014, and thereafter
1.25 to 1.00
 
 

 
(b)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio to be greater than the following amounts at any time during each of the
following corresponding periods:
 
(i)
if the Second Lien Closing Date occurs before April 15, 2014:

Period
Ratio
For the fiscal quarter ending December 31, 2013
4.25 to 1.00
For the fiscal quarter ending March 31, 2014, and thereafter
3.00 to 1.00

 
 
or
 
 

(ii)
if the Second Lien Closing Date does not occur before April 15, 2014:

Period
Ratio
For the fiscal quarter ending December 31, 2013
4.25 to 1.00
For the fiscal quarter ending March 31, 2014, and thereafter
3.75 to 1.00



(c)            Minimum Consolidated EBITDA.  Permit Consolidated EBITDA as of
March 31, 2012 for the four fiscal quarters ending on such date to be less than
$25,200,000, unless the Consolidated Leverage Ratio for the fiscal quarter
ending March 31, 2012 is not greater than 5.00 to 1.00.
 
(d)            Collateral Coverage Sublimit.  Permit the aggregate Outstanding
Amount of all Revolving Credit Loans plus the aggregate Outstanding Amount of
all Swing Line Loans plus the aggregate Outstanding Amount of all L/C
Obligations at any time to exceed the Collateral Coverage Sublimit.
 
7.12            Capital Expenditures.  (a) Make or become legally obligated to
make any Capital Expenditure (other than any Maintenance Capital Expenditure),
except for Capital Expenditures (other than Maintenance Capital Expenditures) in
the ordinary course of business not exceeding, in the aggregate for the Borrower
and the Subsidiaries $35,000,000 during any fiscal year.
 
7.13            Amendment of Organizational Documents and Second Lien Loan
Documents.  (a) Amend any of its Organizational Documents other than any such
amendment (i) made solely in connection with a transaction that is otherwise
permitted under this Agreement and (ii) that would not reasonably be expected to
have a Material Adverse Effect, or (b) amend, supplement, modify or restate any
of the Second Lien Loan Documents after the Second Lien Closing Date, other than
any amendment, supplement, modification or restatement that is not prohibited by
the Intercreditor Agreement.
 
7.14            Accounting Changes.  Make any change in (a) accounting policies
or reporting practices, except (i) as required or permitted by GAAP or (ii) as
the Borrower reasonably deems necessary to comply with any Law, or (b) fiscal
year.
 
7.15            Prepayments, Etc. of Indebtedness.  (a) Make any unscheduled
principal only payment, or prepay, redeem, purchase, defease or otherwise
satisfy or make any unscheduled payment, in each case, prior to the scheduled
maturity thereof in any manner (whether directly or indirectly) any Indebtedness
for borrowed money (including the Second Lien Debt), other than (i) intercompany
Indebtedness, (ii) Indebtedness in connection with a refinancing, refunding,
extension or renewal to the extent such refinancing, refunding, extension or
renewal is permitted by Section 7.03(b), (e), (h), (l) or (p),
(iii) Indebtedness under Swap Contracts permitted by Section 7.03(d),
(iv) secured Indebtedness that becomes due as a result of the Disposition of the
property securing such Indebtedness to the extent that such Disposition is
permitted by Section 7.05, (v) payments in respect of the Obligations, (vi)
conversion to or exchange for Equity Interests of convertible or exchangeable
debt securities permitted under Section 7.03 and customary payments in cash in
lieu of fractional shares in connection therewith, (vii) Permitted Cash
Conversions, and (viii) prepayment in full of the Summit Debt with the proceeds
of the Second Lien Debt on the Second Lien Closing Date or (b) make any payment
in violation of any subordination terms of any Indebtedness for borrowed money.
 
7.16            Partnerships, Etc.  Become a general partner in any general or
limited partnership or joint venture, other than (i) any such interest in any
Subsidiary which is, directly or indirectly, a Wholly Owned Subsidiary of the
Borrower or (ii) pursuant to an Investment permitted by Section 7.02(a), or (g).
 
7.17            Off-Balance Sheet Liabilities.  Create, incur, assume or suffer
to exist any Off-Balance Sheet Liabilities.
 
7.18            Sanctions. Directly or indirectly, in violation of any
applicable Laws use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, the Borrower knew to be the subject of Sanctions, or in any other
manner that will knowingly result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.
 
7.19            Additional Liens.  From and after the Second Lien Closing Date,
grant a Lien on any property to secure the Second Lien Debt without first (a)
giving fifteen (15) days' prior written notice to the Administrative Agent
thereof and (b) granting to the Administrative Agent to secure the Obligations a
first-priority security interest in the same property pursuant to Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent.  In connection therewith, each Loan Party shall, or shall cause its
Subsidiaries to, execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

--------------------------------------------------------------------------------

 
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01            Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)            Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)            Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.05, 6.10 or
Article VII, and with respect to the Borrower only, Section 6.01 or Section
6.03.
 
(c)            Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for 30 days after the earlier of (i) the date on
which the Borrower or such Loan Party obtains, or reasonably should have had,
knowledge of such failure and (ii) the date on which the Borrower or such Loan
Party receives notice thereof from the Administrative Agent; or
 
(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)            Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
 
(f)            Insolvency Proceedings, Etc.  (i) Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or (iii) any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)            Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)            Judgments.  There is entered against the Borrower or any
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), and (i) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (ii) there is a
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
(i)            ERISA.  (i) An ERISA Event occurs that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
subject the Borrower or any Subsidiary to liability individually or in the
aggregate in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
 
(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;
 
(k)            Change of Control.  There occurs any Change of Control;
 
(l)            Intercreditor Agreement. The Intercreditor Agreement, after the
execution and delivery thereof by the parties thereto, ceases to be effective
(other than pursuant to the terms provided therein) or otherwise ceases to be a
legal, valid and binding agreement enforceable against the holders of the Second
Lien Debt in any material respect; or
 
(m)            Second Lien Debt. (i) Any Loan Party makes any payment, whether
in principal, interest, premiums or fees, in respect of any Second Lien Debt, or
makes any other payment thereon, in any such case, that is not allowed under the
terms of this Agreement or the Intercreditor Agreement, or (ii) any Loan Party
amends, supplements or otherwise modifies any Second Lien Loan Document that is
not allowed under, or otherwise violates or breaches, the provisions of this
Agreement or the Intercreditor Agreement.
 
Notwithstanding anything to the contrary in this Section 8.01, the occurrence of
any event that permits the holders of convertible or exchangeable debt
securities (including, without limitation, Qualified Convertible Indebtedness or
Refinanced Qualified Convertible Indebtedness) permitted to be issued hereunder
to convert or exchange (as the case may be) their debt securities into cash,
shares of common stock of the Borrower, or a combination thereof (so long as any
such conversion into cash constitutes a Permitted Cash Conversion) shall not
constitute an Event of Default under Section 8.01(e).
8.02            Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)            exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
 
provided, however, that upon the occurrence of an Event of Default under Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03            Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order (subject in all cases to the Intercreditor Agreement):
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, commitment fees
and Letter of Credit Fees) payable to the Lenders (other than in their
capacities as Hedge Banks) and the L/C Issuers (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, commitment fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders (other than in their
capacities as Hedge Banks) and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations with respect to Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuers and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them;
Sixth, to payment of Obligations with respect to Secured Cash Management
Agreements, ratably among the Cash Management Banks in proportion to the
respective amounts described in this clause Sixth held by them;
Seventh, to the Second Lien Agent or holders of the Second Lien Debt as required
under the Intercreditor Agreement; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a "Lender" party hereto.
ARTICLE IX

ADMINISTRATIVE AGENT
9.01            Appointment and Authority.
 
(a)            Each of the Lenders and the L/C Issuers hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions, other than the consultation rights expressly afforded the Borrower
in Section 9.06.
 
(b)            The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as "collateral agent" and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the "collateral agent" under
the Loan Documents) as if set forth in full herein with respect thereto.
 
9.02            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the applicable L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06            Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section.  Upon
the acceptance of a successor's appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
9.07            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers or Syndication or
Documentation Agents, if any, listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
 
9.09            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.10 and 10.04) allowed in such judicial
proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
of the L/C Issuer in any such proceeding.
9.10            Collateral and Guaranty Matters.  The Lenders and the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments, payment in full of all Obligations (other than contingent
indemnification Obligations and any Obligations under any Secured Cash
Management Agreement or Secured Hedge Agreement which are not then due and
payable), and expiration or termination of all Letters of Credit, (ii) that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;
 
(b)            to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);
 
(c)            to release any Subsidiary Guarantor from its obligations under
the Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
 
(d)            to release any Liens, or to release any Subsidiary Guarantor from
its obligations under the Loan Documents, in each case in accordance with
Section 10.17.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the applicable Loan
Documents pursuant to this Section 9.10.
ARTICLE X 

MISCELLANEOUS
10.01                          Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
 
(a)            waive any condition set forth in Section 4.01 or, in the case of
the initial Credit Extension, Section 4.02, without the written consent of each
Lender, or amend, modify or waive any condition precedent set forth in
Section 4.02 to any Credit Extension under the Revolving Credit Facility
(including, without limitation, the waiver of an existing Default or Event of
Default required to be waived in order for such Credit Extension to be made)
without the consent of the Required Revolving Credit Lenders;
 
(b)            extend or increase the Commitment  of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;
 
(c)            postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment;
 
(d)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the proviso
immediately following clause (i) of this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of "Default Rate" or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder; and provided, further, that only the consent of the Required
Revolving Credit Lenders or Required Term Lenders, as the case may be, shall be
necessary to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate with respect to Loans or Letters of Credit under
the applicable Facility;
 
(e)            change (i) Section 2.14 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.06(d) in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Term Facility, the Required Term
Lenders, and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;
 
(f)            change any provision of this Section or the definition of
"Required Lenders," "Required Revolving Credit Lenders," "Required Term Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender under the applicable Facility;
 
(g)            release all or substantially all of the Collateral (other than as
permitted by the Loan Documents) in any transaction or series of related
transactions, without the written consent of each Lender;
 
(h)            release all or substantially all of the value of the Subsidiary
Guaranty (other than as permitted by the Loan Documents) without the written
consent of each Lender;
 
(i)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
any other Loan Document (and any amendment, waiver, consent or any other Loan
Document which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), nor shall a Defaulting Lender's vote or status as a Lender
be required in determining majority, unanimity or other condition or effect of
any vote, except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
10.02                          Notices; Effectiveness; Electronic Communication.
 
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)
if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii)
if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)            The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)            Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, each other L/C Issuer and the
Swing Line Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.
 
(e)            Reliance by Administrative Agent, L/C Issuers and Lenders.The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent
made pursuant to this Agreement may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
10.03                          No Waiver; Cumulative Remedies.  No failure by
any Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.04                          Expenses; Indemnity; Damage Waiver.
 
(a)            Costs and Expenses.  The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder (iii) all out‑of‑pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
reasonable fees, costs and expenses incurred by the Administrative Agent or its
Affiliates in connection with engaging a financial consultant by or at the
request of the Administrative Agent or the Required Lenders after the earlier of
(A) the occurrence of a Default and (B) June 30, 2014.
 
(b)            INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, INCLUDING THE TRANSACTION, OR, IN THE CASE OF
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY A L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR STRICT LIABILITY OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE'S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.
 
(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)            Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.
 
(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuers and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments, the termination of the Loan Documents and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05                          Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
10.06                          Successors and Assigns.
 
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under any Facility and the Loans at the time owing to it
under such Facility, no minimum amount need be assigned; and

(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the outstanding
principal balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, and $1,000,000, in the case of any assignment in
respect of the Term Facility, in each case, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower, otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not (A) apply to the Swing Line Lender's
rights and obligations in respect of Swing Line Loans or (B) prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (ii)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(C)
the consent of the L/C Issuers (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)
the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required by any assignment of any Revolving Credit
Commitment.

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  For the avoidance
of doubt, no part of any such processing and recordation fee shall be payable by
or otherwise for the account of any Loan Party, directly or indirectly.  The
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  The assignor shall, if its entire
Commitment was assigned, return each cancelled original Note of such assignor to
the Borrower following a request therefor.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register").  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender, a competitor of
the Borrower (as defined below), or the Borrower or the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  As used above, a "competitor" of the Borrower
shall mean any Person principally engaged in the business of providing
contracting services to others with respect to oil and/or gas exploration and
production.  The Borrower shall, upon request of any Lender, advise such Lender
as to whether the Borrower considers a proposed Participant to be a competitor. 
Any such determination shall be made by the Borrower promptly and in good faith.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans (the
"Participant Register"); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary for Tax purposes.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under 3.04 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower's prior written consent, which consent shall constitute
the express waiver by the Borrower of the foregoing limitation.
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto, and all costs, fees and expenses related to any
such pledge, including the release thereof, shall be for the sole account of
such Lender (without, for the avoidance of doubt, direct or indirect
reimbursement from any Loan Party).
 
(g)            Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)            Special Purpose Funding Vehicles.  Notwithstanding anything to
the contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle of such Granting Lender identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower (an "SPC") the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.13(b)(ii).  Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained in this
Section 10.06, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to its Granting Lender and
(ii) disclose on a confidential basis as provided herein any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
 
(i)            Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b) of
this Section, Bank of America may, (i) upon 30 days' notice to the Borrower and
the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days' notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
an L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, issued by Bank of
America outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
Additionally, if at any time any other Lender serving as an L/C Issuer hereunder
assigns all of its Commitment and Revolving Credit Loans pursuant to
subsection (b) of this Section, such Lender shall, upon 30 days' notice to the
Administrative Agent and the Borrower, resign as L/C Issuer.  In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as L/C Issuer.  If such Lender resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
Upon the appointment of a successor L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, issued by such
retiring L/C Issuer and outstanding at the time of such succession or make other
arrangements satisfactory to such retiring L/C Issuer to effectively assume the
obligations of such retiring L/C Issuer with respect to such Letters of Credit.
10.07                          Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the L/C
Issuers agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates' respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (and
in each such case, such Person shall, if permitted by law, notify the Borrower
of such occurrence as soon as reasonably practicable following the service of
any such process on such Person), (d)  to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 10.06(f), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary, or
any Affiliate of any of them, or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08                          Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and the
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
10.09                          Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest (including
amounts not so denominated but deemed to be "interest" under applicable law)
charged, paid, collected, taken, reserved, or agreed to be paid under any Loan
Document shall not exceed the maximum amount or maximum rate of non-usurious
interest permitted to be contracted for, charged, collected, reserved, taken or
received by applicable Law (the "Maximum Amount and the "Maximum Rate", as the
case may be).  If the Administrative Agent, any L/C Issuer or any Lender shall
contract for, charge, collect, reserve, take or receive such interest in an
amount that exceeds the Maximum Amount or calculated at the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower, and in no event shall any
Person ever be liable for the payment of unearned interest on, or in respect or
as a part of, the Obligations.  In determining whether the interest contracted
for, charged, collected, reserved, taken or received exceeds the Maximum Amount
or an amount calculated at the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
10.10                          Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission shall be effective as delivery of an
original manually executed counterpart of this Agreement.
 
10.11                          Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12                          Severability.  If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.
 
10.13                          Replacement of Lenders.  If (i) any Lender (A)
requests compensation under Section 3.04, (B) gives a notice pursuant to Section
3.02 (which notice is not given by other similarly situated Lenders) and does
not subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided in Section 3.06(a), or (C) is a Defaulting Lender, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto then in each case the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)            such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
 
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04, a notice pursuant to Section 3.02 (which notice
is not given by other similarly situated Lenders) not followed by the
designation of a different Lending Office or assignment to another office,
branch or affiliate as provided in Section 3.06(a), or payments required to be
made pursuant to Section 3.01, such assignment will result in a reduction in
such compensation or payments thereafter; and
 
(d)            such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14                          Governing Law; Jurisdiction; Etc.
 
(a)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)            SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)            WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15                          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16                          No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, are arm's-length commercial transactions
between the Borrower and its respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates or any other Person and (B) neither the Administrative
Agent nor the Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
10.17                          Collateral and Guaranty Matters.
 
(a)            Liens granted to or held by the Administrative Agent under any
Loan Document shall be released as follows:  (i) with respect to all such Liens,
upon termination of the Aggregate Commitments, payment in full of all
Obligations (other than contingent indemnification Obligations and any
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement which are not then due and payable), and expiration or termination of
all Letters of Credit; (ii) with respect to any Lien on property that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, automatically
upon such Disposition thereof; and (iii) with respect to any other Lien, and
subject to Section 10.01, upon approval, authorization or ratification in
writing by the Required Lenders of such release thereof.
 
(b)            Subsidiary Guarantors shall be released from their respective
Obligations under the Loan Documents as follows:  (i) with respect to all
Subsidiary Guarantors, upon termination of the Aggregate Commitments, payment in
full of all Obligations (other than contingent indemnification Obligations and
any Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement which are not then due and payable), and expiration or termination of
all Letters of Credit (provided that the foregoing release shall not apply to
any obligations that expressly survive the termination of the applicable Loan
Document, repayment of the Obligations or termination of the Aggregate
Commitments); (ii) with respect to any Person that ceases to be a Subsidiary as
a result of a transaction permitted hereunder, automatically upon such Person so
ceasing to be a Subsidiary, and (iii) with respect to any other release of a
Subsidiary Guarantor, and subject to Section 10.01, upon approval, authorization
or ratification in writing by the Required Lenders of such release thereof.
 
(c)            The Administrative Agent will, at the Borrower's expense, timely
execute and deliver such documents and notices and take such other actions as
the Borrower may reasonably request to evidence the release of any Lien or
Subsidiary Guarantor in accordance with this Section 10.17.
 
10.18                          USA PATRIOT Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
 
10.19                          Keepwell. The Borrower at the time the Guarantee
or the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each Specified Loan Party with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under its Guarantee and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering the
Borrower's obligations and undertakings under this Section 10.19 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of the Borrower under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Borrower intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a "keepwell, support, or other agreement" for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
 
10.20                          Intercreditor Agreement.  The Administrative
Agent is hereby authorized on behalf of the Lenders to enter into the
Intercreditor Agreement.  Once executed and delivered by the parties thereto,
the Intercreditor Agreement shall be binding on such Lender and its successors
and assigns, as if it were a party thereto.
 
10.21                          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.







--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.   [Note: For the avoidance of
doubt, institutions, titles related to institutions and signatories reflected in
this and subsequent signature pages were the original institutions, titles and
signatories to this Agreement on the Closing Date.]
CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
/s/ Brent D. Smith
Name:
Brent D. Smith
Title:
Executive Vice President, Chief Financial Officer and Treasurer




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
By:
/s/ DeWayne D. Rosse
Name:
DeWayne D. Rosse
Title:
Officer




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender
 
 
 
By:
/s/ Julie Castano
Name:
Julie Castano
Title:
Vice President




--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and Lender
 
 
 
By:
/s/ J.C. Hernandez
Name:
J.C. Hernandez
Title:
Director




--------------------------------------------------------------------------------





BNP PARIBAS, as Co-Syndication Agent and Lender
 
 
 
By:
/s/ Kevin O'Hara
Name:
Kevin O'Hara
Title:
Director
 
 
 
By:
/s/ Guillaume Deve
Name:
Guillaume Deve
Title:
Managing Director




--------------------------------------------------------------------------------





DNB BANK ASA, as Co-Documentation Agent and DNB Capital LLC, as Lender
 
 
 
By:
/s/ Barbara Gronquist
Name:
Barbara Gronquist
Title:
Senior Vice President
 
 
 
By:
/s/ Stian Lovseth
Name:
Stian Lovseth
Title:
Vice President




--------------------------------------------------------------------------------





NATIXIS, NEW YORK BRANCH, as Co-Documentation Agent and Lender
 
 
 
By:
/s/ Carlos Quinteros
Name:
Carlos Quinteros
Title:
Managing Director
 
 
 
By:
/s/ Louis P. Laville
Name:
Louis P. Laville, III
Title:
Managing Director




--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
By:
/s/ John Frazell
Name:
John Frazell
Title:
Director




--------------------------------------------------------------------------------





SCOTIABANC INC., as a Lender
 
 
 
By:
/s/ J.F. Todd
Name:
J.F. Todd
Title:
Managing Director

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Nili Shah
Name:
Nili Shah
Title:
Senior Relationship Manager

--------------------------------------------------------------------------------





AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Kenyatta Gibbs
Name:
Kenyatta Gibbs
Title:
Vice President

--------------------------------------------------------------------------------





CAPITAL ONE, N.A., as a Lender
 
 
 
By:
/s/ Don Backer
Name:
Don Backer
Title:
Senior Vice President




--------------------------------------------------------------------------------





COMPASS BANK, as a Lender
 
 
 
By:
/s/ Stuart Murray
Name:
Stuart Murray
Title:
Senior Vice President




--------------------------------------------------------------------------------



EXHIBIT A
FORM OF LOAN NOTICE
Date:  ___________, _____
To:            Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests (select one):
___ A Borrowing of Revolving Credit Loans
___ A conversion of Revolving Credit Loans
___ A continuation of Revolving Credit Loans
___ A Borrowing of Term Loans
___ A conversion of Term Loans
___ A continuation of Term Loans

(i) On(a Business Day).

(ii) In the amount of $.

(iii) Comprised of.

[Type of Loan requested]

(iv) For Eurodollar Rate Loans:  with an Interest Period of months.

The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01 of the Agreement.
All conditions precedent to the making of the Revolving Credit Borrowing set
forth in Sections 4.02(a) and (b) of the Credit Agreement have been satisfied.
For any Revolving Credit Borrowing requested pursuant hereto, attached hereto as
Annex I are calculations demonstrating that, after giving effect to such
Revolving Credit Borrowing, the aggregate Outstanding Amount of all Revolving
Credit Loans plus the aggregate Outstanding Amount of all Swing Line Loans plus
the aggregate Outstanding Amount of all L/C Obligations will not exceed the
Collateral Coverage Sublimit.
CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

 


Annex I to Loan Notice
[Attach as applicable]
Collateral Coverage Sublimit.
 
 
 
 
A.
[[65%]1 [70%]2  of the net orderly liquidation value of each
 
 
Mortgaged Vessel (per the most recent appraisal):]3 
 
 
 
 
 
[[50%]4[55%]5 of the net orderly liquidation value of each
 
 
Mortgaged Vessel (per the most recent appraisal):]6 
$___________
 
 
 
B.
80% of Domestic Accounts Receivable (other than
 
 
unbilled accounts receivable) as of most recent A/R
 
 
Determination Date:                                                            
   $___________
 
 
 
C.
[50% of Foreign Accounts Receivable (including
 
 
unbilled accounts receivable) owing by Petróleos Mexicanos
 
 
as of most recent A/R Determination Date:]7                                     
   $___________
 
 
 
 
[85% of Foreign Accounts Receivable (including
 
 
unbilled accounts receivable) as of most recent A/R
 
 
Determination Date to the extent supported by a
 
 
Coface Guarantee:]8
   $___________
 
 
 
D.
Outstanding Amount of Term Loans: 
   $___________
 
 
 
E.
Outstanding Amount of Revolving Credit Loans
 
 
after giving effect to Revolving Credit Borrowing:
   $___________
 
 
 
F.
Outstanding Amount of Swing Line Loans
 
 
after giving effect to Revolving Credit Borrowing:
   $___________
 
 
 
G.
Outstanding Amount of L/C Obligations
 
 
after giving effect to Revolving Credit Borrowing:
   $___________
 
 
 
H.
Aggregate Outstanding Amount
 
 
 
 
 
(Line E + Line F + Line G):
   $___________
 
Maximum Permitted
 
 
(Line A + Line B + Line C - Line D):
   $___________
 
 
 


--------------------------------------------------------------------------------

1 Include if the Second Lien Closing Date occurs before April 15, 2014.
2 Include if the Second Lien Closing Date does not occur before April 15, 2014.
3 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending on or before June 30, 2014.
4 Include if the Second Lien Closing Date occurs before April 15, 2014.
5 Include if the Second Lien Closing Date does not occur before April 15, 2014.
6 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending after June 30, 2014.
7 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending on or before June 30, 2014. The amount to be included shall not
at any time  exceed $15,000,000.
8 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending after June 30, 2014. The amount to be included shall (a) exclude
accounts subject to Liens securing any Indebtedness permitted by Section 7.03(q)
of the Agreement and (b) not at any time exceed $30,000,000.

--------------------------------------------------------------------------------

 


EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:  ___________, _____

To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.            On              (a Business Day).
2.            In the amount of
$                                                      .
The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.
All conditions precedent to the making of the Swing Line Borrowing set forth in
Sections 4.02(a) and (b) of the Credit Agreement have been satisfied.
For any Swing Line Borrowing requested, attached hereto as Annex I are
calculations demonstrating that, after giving effect to such Swing Line
Borrowing, the aggregate Outstanding Amount of all Revolving Credit Loans plus
the aggregate Outstanding Amount of all Swing Line Loans plus the aggregate
Outstanding Amount of all L/C Obligations will not exceed the Collateral
Coverage Sublimit.
CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

Annex I to Swing Line Loan Notice
 
[Attach as applicable]


Collateral Coverage Sublimit.
 
 
A.
[[65%]1[70%]2 of the net orderly liquidation value of each
 
 
Mortgaged Vessel (per the most recent appraisal):]3
 
 
 
 
 
[[50%]4[55%]5 of the net orderly liquidation value of each
 
 
Mortgaged Vessel (per the most recent appraisal):]6
$___________
 
 
 
B.
80% of Domestic Accounts Receivable (other than
 
 
unbilled accounts receivable) as of most recent A/R
 
 
Determination Date:
$___________
 
 
 
C.
[50% of Foreign Accounts Receivable (including
 
 
unbilled accounts receivable) owing by Petróleos Mexicanos
 
 
as of most recent A/R Determination Date:]7
$___________
 
 
[85% of Foreign Accounts Receivable (including
 
 
unbilled accounts receivable) as of most recent A/R
 
 
Determination Date to the extent supported by a
 
 
Coface Guarantee:]8
$___________
 
 
 
D.
Outstanding Amount of Term Loans:
$___________
 
 
 
E.
Outstanding Amount of Revolving Credit Loans
 
 
after giving effect to Revolving Credit Borrowing:
$___________
 
 
 
F.
Outstanding Amount of Swing Line Loans
 
 
after giving effect to Revolving Credit Borrowing:
$___________
 
 
 
G.
Outstanding Amount of L/C Obligations
 
 
after giving effect to Revolving Credit Borrowing:
$___________
 
 
 
H.
Aggregate Outstanding Amount
 
 
(Line E + Line F + Line G):
$___________
 
Maximum Permitted
 
 
(Line A + Line B + Line C - Line D):
$___________



--------------------------------------------------------------------------------

1 Include if the Second Lien Closing Date occurs before April 15, 2014.
2 Include if the Second Lien Closing Date does not occur before April 15, 2014.
3 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending on or before June 30, 2014.
4 Include if the Second Lien Closing Date occurs before April 15, 2014.
5 Include if the Second Lien Closing Date does not occur before April 15, 2014.
6 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending after June 30, 2014.
7 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending on or before June 30, 2014. The amount to be included shall not
at any time exceed $15,000,000.
8 Include for Compliance Certificates delivered with respect to any fiscal
quarter ending after June 30, 2014. The amount to be included shall (a) exclude
accounts
subject to Liens securing any Indebtedness permitted by Section 7.03(q) of the
Agreement and (b) not at any time exceed $30,000,000.

--------------------------------------------------------------------------------

 
EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                       ,
To:            Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined) among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the  of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
[Attached hereto as Schedule 1][Filed with the Borrower's Form 10-K for the year
ended ___________, 20__ and delivered in accordance with Section 6.01 of the
Agreement] are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower, ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
[Attached hereto as Schedule 1][Filed with the Borrower's  Form 10-Q for the
quarter ended ___________, 20__ and delivered in accordance with Section 6.01 of
the Agreement] are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower, ended
as of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
The undersigned is familiar with the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a review of the transactions and
condition (financial or otherwise) of the Borrower and its Subsidiaries during
the accounting period covered by the attached financial statements with a view
to determine whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
The representations and warranties of the Borrower contained in Article V of the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b)
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
The financial covenant analyses and information set forth on Schedules 2 and 3
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                        ,                          .
CAL DIVE INTERNATIONAL, INC.
 
 
By:
 
Name:
 
Title:
 

 

--------------------------------------------------------------------------------

 
For the Quarter/Year ended ___________________("Statement Date")


SCHEDULE 2
to the Compliance Certificate
($ in 000's)
I.
Section 7.11(a) – Consolidated Fixed Charge Coverage Ratio.
 
 
 
 
 
 
A.
Consolidated EBITDA for the relevant period
 
 
 
as shown on Schedule 3 hereto:
$___________
 
 
 
 
 
B.
Maintenance Capital Expenditures for such period:1
$___________
 
 
 
 
 
C.
Cash Taxes paid during such period:
$___________
 
 
 
 
 
D.
Aggregate principal amount of all scheduled principal
 
 
 
payments or redemptions or similar acquisitions for value
 
 
 
of outstanding debt for borrowed money for such period:2
$___________
 
 
 
 
 
E.
Scheduled interest payments for such period:
$___________
 
 
 
 
 
F.
Consolidated Fixed Charge Coverage Ratio
 
 
 
(Line I.A – Line I.B – Line I.C) ¸ (Line I.D + Line I.E):
______ to 1.00
 
 
 
 
 
 
Minimum Required:
 
 
 
On December 31, 2013:
1.10 to 1.00
 
 
 
 
 
 
Thereafter:
1.25 to 1.00
 
 
 
 
II.
 
Section 7.11(b) – Consolidated Leverage Ratio.
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date3
$___________
 
 
 
 
 
B.
Consolidated Funded Indebtedness at Statement Date:4
$___________
 
 
 
 
 
C.
Consolidated EBITDA for four consecutive fiscal
 
 
 
quarters ending on the Statement Date as set forth
 
 
 
on Schedule 3 hereto:
$___________
 
 
D.
 +/- adjustments to EBITDA for
 
 
 
Acquisitions/Material Dispositions:
$___________
 
 
 
 
 
E.
 Consolidated Leverage Ratio5
 
 
 
(Line II.A) ¸ (Line II.C +/- Line II.D):
______ to 1.00
 
 
 
 
 
 
Maximum permitted:
 
 
 
 
 
 
 
If the Second Lien Closing Date occurs before April 15, 2014:
 
 
 
On December 31, 2013:
4.25 to 1.00
 
 
 
 
 
 
Thereafter:
3.00 to 1.00
 
 
 
 
 
If the Second Lien Closing Date does not occur before April 15, 2014:
 
 
On December 31, 2013:
4.25 to 1.00
 
 
 
 
 
 
Thereafter:
3.75 to 1.00
 
 
 
 
 
 
 Consolidated Leverage Ratio6
 
 
 
(Line II.B) ¸ (Line II.C +/- Line II.D):
______ to 1.00
 
 
 
 
III.
 
Section 7.11(d) – Collateral Coverage Sublimit.
 
 
 
A.
[[65%]7[70%]8 of the net orderly liquidation value of each
 
 
 
Mortgaged Vessel (per the most recent appraisal):]9
$___________
 
 
 
 
 
 
[[50%]10[55%]11of the net orderly liquidation value of each
 
 
 
Mortgaged Vessel (per the most recent appraisal):]12
$___________
 
 
 
 
 
B.
80% of Domestic Accounts Receivable (other than unbilled
 
 
 
accounts receivable) as of the A/R Determination
 
 
 
Date immediately preceding the Statement Date:
$___________
 
 
 
 
 
C.
 [50% of Foreign Accounts Receivable (including unbilled
 
 
 
accounts receivable) owing by Petróleos Mexicanos
 
 
 
as of the A/R Determination Date immediately preceding
 
 
 
the Statement Date:]13
$___________
 
 
 
 
 
 
[85% of Foreign Accounts Receivable (including unbilled
 
 
 
accounts receivable) as of the A/R Determination
 
 
 
Date immediately preceding the Statement Date to
 
 
 
the extent supported by a Coface Guarantee:]14
$___________
 
 
 
 
 
D.
Outstanding Amount of Term Loans as of Statement Date:
$___________
 
 
 
 
 
E.
Outstanding Amount of Revolving Credit Loans
 
 
 
as of Statement Date:
$___________
 
 
 
 
 
F.
Outstanding Amount of Swing Line Loans
 
 
 
as of Statement Date:
$___________
 
 
 
 
 
G.
Outstanding Amount of L/C Obligations
 
 
 
as of Statement Date:
$___________
 
 
 
 
 
 
 Aggregate Outstanding Amount
 
 
 
(Line III.E + Line III.F + Line III.G):
$___________
 
 
 
 
 
 
Maximum Permitted
 
 
 
(Line A + Line B + Line C – Line D):
$___________
 
 
 
 
IV.
 
Section 7.12 -- Capital Expenditures.
 
 
 
A.
 Capital Expenditures made during fiscal
 
 
 
year to date15:
$___________
 
 
 
 
 
B.
Maximum permitted Capital Expenditures per fiscal year
$35,000,000
 
 
 
 
 
C.
Excess (deficit) for covenant compliance
$___________
 
 
 
 



--------------------------------------------------------------------------------

1 For purposes of determining "Maintenance Capital Expenditures" for calculation
of the Consolidated Fixed Charge Coverage Ratio, the Net Cash Proceeds received
by the Borrower and its Subsidiaries for such period from Dispositions of
capital assets that are not used in calculating the Collateral Coverage Sublimit
shall be excluded; provided that, if the Second Lien Closing Date does not occur
before April 15, 2014, then the amount to be excluded pursuant to this sentence
shall not exceed $5,000,000 in any quarter ending on or after March 31, 2014.
2Excluding (a) the redemption of the Term Loans and the Summit Debt before April
15, 2014 with the Net Cash Proceeds from the issuance of the Second Lien Debt
and (b) if the Second Lien Closing Date does not occur before April 15, 2014,
any principal payment made by the Borrower on or before April 30, 2014 in
respect of the Summit Debt in an amount not to exceed $10,000,00 to the extent
such principal payment is required by the Summit Credit Agreement as in effect
on the Seventh Amendment Effective Date.
3For purposes of determining "Consolidated Funded Indebtedness", the outstanding
principal amount of any Qualified Convertible Indebtedness, Refinanced Qualified
Convertible Indebtedness, Second Lien Debt, and Indebtedness incurred under
Section 7.03(f) of the Agreement on such date shall be excluded from such
determination.
4For purposes of determining "Consolidated Funded Indebtedness", the outstanding
principal amount of any Qualified Convertible Indebtedness, Refinanced Qualified
Convertible Indebtedness, and Second Lien Debt on such date shall be excluded
from such determination (but Indebtedness incurred under Section 7.03(f) of the
Agreement shall be included).
5This calculation is to be used only for purposes of calculating compliance
under Section 7.11(b) of the Agreement.
6This calculation is to be used for all purposes other than calculating
compliance under Section 7.11(b) of the Agreement, including without limitation
determination of the Applicable Margin and pro forma calculations in connection
with Acquisitions pursuant to Section 7.02(h) of the Agreement.
7Include if the Second Lien Closing Date occurs before April 15, 2014.
8Include if the Second Lien Closing Date does not occur before April 15, 2014.
9Include for Compliance Certificates delivered with respect to any fiscal
quarter ending on or before June 30, 2014.
10Include if the Second Lien Closing Date occurs before April 15, 2014.
11Include if the Second Lien Closing Date does not occur before April 15, 2014.
12Include for Compliance Certificates delivered with respect to any fiscal
quarter ending after June 30, 2014.
13Include for Compliance Certificates delivered with respect to any fiscal
quarter ending on or before June 30, 2014. The amount to be included shall not
at any time exceed $15,000,000.
14Include for Compliance Certificates delivered with respect to any fiscal
quarter ending after June 30, 2014. The amount to be included shall (a) exclude
accounts subject to Liens securing any Indebtedness permitted by Section 7.03(q)
of the Agreement and (b) not at any time exceed $30,000,000.
15Line IV.A excludes all Capital Expenditures made during fiscal year to date
for assets acquired, constructed, improved, enlarged, developed, re-constructed
or repaired with proceeds from a Recovery Event or Asset Disposition, to the
extent of such proceeds.  Line IV.A also excludes all Maintenance Capital
Expenditures.

--------------------------------------------------------------------------------

 
For the Quarter/Year ended ___________________("Statement Date")
 
SCHEDULE 3
to the Compliance Certificate
($ in 000's)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Consolidated
EBITDA

Quarter
Ended
__________

Quarter
Ended
__________

Quarter
Ended
__________

Quarter
Ended
__________
Twelve
Months
Ended
__________
Consolidated Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+ income taxes
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ non-recurring non-cash charges or losses16
 
 
 
 
 
+ non-capitalized transaction costs of Transaction
 
 
 
 
 
+ non-cash stock-based compensation
 
 
 
 
 
+ permitted severance costs
 
 
 
 
 
+ 3Q & 4Q 2012 permitted severance costs
 
 
 
 
 
- non-recurring non-cash items17
 
 
 
 
 
- net income from non Subsidiaries (to extent included in Consolidated Net
Income)
 
 
 
 
 
+ cash dividends and distributions from non Subsidiaries
 
 
 
 
 
+/- adjustments to EBITDA for non Wholly Owned Subsidiaries
 
 
 
 
 
= Consolidated EBITDA (including 3Q & 4Q 2012 permitted severance costs)
 
 
 
 
 
= Consolidated EBITDA (excluding 3Q & 4Q 2012 permitted severance costs)
 
 
 
 
 

 

--------------------------------------------------------------------------------

16Excluding, for any fiscal quarter ending on or after September 30, 2011, any
charges or losses (whether cash or non-cash) resulting from the Disposition of
any asset of the Borrower or any Subsidiary.
17Excluding, for any fiscal quarter ending on or after September 30, 2011, any
items (whether cash or non-cash) resulting from the Disposition of any asset of
the Borrower or any Subsidiary.
 

--------------------------------------------------------------------------------